            Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 1 of 60




Katherine Stadler
Erin West, pro hac vice
Brady Williamson, pro hac vice
GODFREY & KAHN, S.C.
One East Main Street, Suite 500
Madison, WI 53703
Telephone: (608) 257-3911
Facsimile: (608) 257-0609
Email: ewest@gklaw.com

Attorneys for Appellants

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     CHAPTER 11
 IN RE:
                                                                     Case No. 19-23649 (RDD)
 PURDUE PHARMA LP, et al.,1
                                                                     (Jointly Administered)
                            Debtors.


 PURDUE PHARMA L.P., et al.

                            Plaintiffs,                              Adv. Pro. No. 19-08289
 v.

 COMMONWEALTH OF MASSACHUSETTS; et al.,

                            Defendants.


                   NOTICE OF APPEAL AND STATEMENT OF ELECTION




1 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
           Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 2 of 60




Part 1: Identify the appellant(s), each a named Defendant in this Adversary Proceeding:

    1. Bryant C. Dunaway, in his official capacity as the District Attorney General for the
       Thirteenth Judicial District, Tennessee;

    2. Jennings H. Jones, in his official capacity as the District Attorney General for the
       Sixteenth Judicial District, Tennessee;

    3. Robert J. Carter, in his official capacity as the District Attorney General for the
       Seventeenth Judicial District, Tennessee;

    4. Brent A. Cooper, in his official capacity as the District Attorney General for the Twenty-
       Second Judicial District, Tennessee;

    5. Lisa S. Zavogiannis, in her official capacity as the District Attorney General for the
       Thirty-First Judicial District, Tennessee; and

    6. Baby Doe, by and through his Mother.

Part 2: Identify the subject of this appeal

    1. Describe the judgment, order, or decree appealed from: Second Amended Order
        Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction [Dkt. No.
                                                 2
        105 Filed and Entered 11/06/2019] .
    2. State the date on which the judgment, order, or decree was entered: November 6, 2019.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):




2
  On November 20, 2019, the Bankruptcy Court entered the Third Amended Order Pursuant to 11 U.S.C. § 105(a)
Granting Motion for a Preliminary Injunction [Dkt. No. 115 Filed and Entered 11/20/2019] (the “Third Amended
Order”) that further amends the Second Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a
Preliminary Injunction that is the subject of this Notice of Appeal and Statement of Election, but pursuant to
footnote 3 of the Third Amended Order, the Appellants are “bound to the terms of the November 6 Order until
April 8, 2020.”


                                                       2
            Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 3 of 60




    Party                                                    Attorney


    APPELLANTS                                               Katherine Stadler
                                                             Erin West
       1. Bryant C. Dunaway, in his official                 Brady C. Williamson
          capacity as the District Attorney                  GODFREY & KAHN, S.C.
          General for the Thirteenth Judicial                One East Main Street, Suite 500
          District, Tennessee;                               P.O. Box 2719
                                                             Madison, WI 53701-2719
       2. Jennings H. Jones, in his official                 Phone: 608-257-3911, Fax: 608-257-0609
          capacity as the District Attorney                  E-mail: kstadler@gklaw.com,
          General for the Sixteenth Judicial                 ewest@gklaw.com, bwilliam@gklaw.com
          District, Tennessee;

       3. Robert J. Carter, in his official capacity
          as the District Attorney General for the
          Seventeenth Judicial District,
          Tennessee;

       4. Brent A. Cooper, in his official
          capacity as the District Attorney
          General for the Twenty-Second
          Judicial District, Tennessee;

       5. Lisa S. Zavogiannis, in her official
          capacity as the District Attorney
          General for the Thirty-First Judicial
          District, Tennessee; and

       6. Baby Doe, by and through his Mother.
                   3                              Marshall S. Huebner
    APPELLEES
                                                  Benjamin S. Kaminetzky
       1.   Purdue Pharma LP;                     James I. McClammy
                                                  Marc J. Tobak
       2.   Purdue Pharma Inc.;                   Gerard X. McCarthy
                                                  DAVIS POLK & WARDWELL LLP
       3.   Purdue Transdermal Technologies L.P.; 450 Lexington Avenue
                                                  New York, NY 10017
       4.   Purdue Pharma Manufacturing L.P.;     Phone: 212-450-4000
                                                  Fax: 212-701-5800


3
 The Appellees are the named Plaintiffs in this Adversary Proceeding and are the movants that filed the Motion for
a Preliminary Injunction [Adv. Dkt. No. 2] seeking entry of the Second Amended Order pursuant to 11 U.S.C. §
105(a) granting Motion for a Preliminary Injunction [Adv. Dkt. No. 105] (the “Preliminary Injunction Order”) now
on appeal. The Preliminary Injunction Order enjoins each of the more than 2,175 governmental and private
defendants to this Adversary Proceeding.


                                                        3
          Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 4 of 60




     5. Purdue Pharmaceuticals L.P.;                  E-mail: marshall.huebner@davispolk.com;
                                                      ben.kaminetzky@davispolk.com;
     6. Purdue Pharma of Puerto Rico;                 james.mcclammy@davispolk.com;
                                                      marc.tobak@davispolk.com;
     7. Purdue Pharmaceutical Products L.P.;          gerard.mccarthy@davispolk.com

     8. Rhodes Pharmaceuticals L.P.;

     9. Rhodes Technologies; and

     10. Avrio Health L.P.




Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158 (c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

               Appellant(s) elect to have the appeal heard by the United States District Court

       rather than by the Bankruptcy Appellate Panel.


       Not Applicable in this District.


Part 5: Sign below

       Dated: November 20, 2019.


                                                     GODFREY & KAHN, S.C.


                                                     By: s/Katherine Stadler
                                                        Katherine Stadler
                                                        NY#4938064
                                                        Erin West
                                                        admitted pro hac vice
                                                        Brady Williamson
                                                        admitted pro hac vice
                                                        Attorneys for Appellants



                                                 4
        Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 5 of 60




GODFREY & KAHN, S.C.
One East Main Street, Suite 500
Madison, WI 53703
Telephone: (608) 257-3911
Facsimile: (608) 257-0609
E-mail: kstadler@gklaw.com, ewest@gklaw.com, bwilliam@gklaw.com




                                         5
             Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 6 of 60




                                  CERTIFICATE OF SERVICE

        A true and correct copy of the above and forgoing document was served on the all parties
receiving notice ECF electronic service and by First Class U.S. Mail or E-Mail on November 20,
2019 on the following parties on the Master Service List in effect as of this date, pursuant to the
Second Amended Order Establishing Certain Notice, Case Management, and Administrative
Procedures [Bankruptcy Dkt. No. 498]:

                Chambers of the Honorable Robert D. Drain
                United States Bankruptcy Court
                Southern District of New York
                300 Quarropas Street
                White Plains, NY10601

                Office of the United States Trustee for the Southern District of New York
                201 Varick Street, Suite 1006
                New York, NY 10014
                Attn: Paul K. Schwartzberg

                The Parties on the attached Exhibit A.
21508364.1
                          Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 7 of 60
 JS 44C/SONY                                                               CIVIL COVER SHEET
 REV. 06/01/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         U nited States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



 PLAINTIFFS                                                                                DEFENDANTS



 ATTORNEYS(FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                        ATTORNEYS (IF KNOWN)
  Katherine Stadler, Godfrey &Kahn,S.C.
  1 E. Main St, Ste 500, Madison, WI 53703
  608-284-2654 kstadlera~gklaw.com
CAUSE OF ACTION(CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.j
               (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

   28 USC 1332, 28 USC 157(a), 11 U.S.C.§ 105(a)

                                                                                                                                                Judge Previously Assigned
 Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No ❑■ Yes

 If yes, was this case Vol.~ Invol. ~ Dismissed. No ~ Yes ~ If yes, give date                                                          & Case No.

IS THIS AN INTERNA710NAL ARBITRATION CASE)             No ❑■          Yes ❑
(PLACE AN(xj/N ONE BOX ONL 1~                                        NATURE OF SUIT
                               TORTS                                                                                    ACTIONS UNDER STATUTES



CONTRACT                       PERSONAL INJURY              PERSONAL INJURY               FORFEITURE/PENALTY            BANKRUPTCY                     OTHER STATUTES
                                                            [ ]367 HEALTHCARE/
                                                            PHARMACEUTICAL PERSONAL       ~ ~ 625 DRUG RELATED                                         [ ]375 FALSE CLAIMS
[ ]110        INSURANCE      [ ] 310 AIRPLANE                                                                           [x]422 APPEAL
[ ]120        MARINE         [ ]315 AIRPLANE PRODUCT        I NJURY/PRODUCT LIABILITY                                           2$ USC 158             [ ]376 QUI TAM
                                                                                           SEIZURE OF PROPERTY
[ j 130       MILLER ACT              LIABILITY             [ ]365 PERSONAL INJURY               21 USC 881             I ]423 WITHDRAWAL             [ ]400 STATE
[ ]140        NEGOTIABLE     [ ]320 ASSAULT, LIBEL &                PRODUCT LIABILITY     ~ ~ 690 OTHER                         28 USC 157                     REAPPORTIONMENT
              INSTRUMENT              SLANDER               [ ]368 ASBESTOS PERSONAL                                                                  [ ]410 ANTITRUST
[ ]150        RECOVERY OF    [ ]330 FEDERAL                         I NJURY PRODUCT                                                                   [ ]430 BANKS &BANKING
              OVERPAYMENT&            EMPLOYERS'                    LIABILITY              PROPERTY RIGHTS                                            [ j 450 COMMERCE
              ENFORCEMENT             LIABILITY                                                                                                       [ ]460 DEPORTATION
              OF JUDGMENT    [ j 340 MARINE                 PERSONAL PROPERTY             [ ]820 COPYRIGHTS                                           [ ]470 RACKETEERINFLU-
[ ]151        MEDICARE ACT   [ ]345 MARINE PRODUCT                                        [ ]830 PATENT                                                        ENCED &CORRUPT
[ ]152        RECOVERY OF             LIABILITY             [ ]370 OTHER FRAUD             ~ ~ g35 PATENT-A88REVIATED NEW DRUG APPLICATION                     ORGANIZATION ACT
              DEFAULTED      [ ]350 MOTOR VEHICLE           [ ]371 TRUTH IN LENDING                                                                           (RICO)
              STUDENT LOANS [ ]355 MOTOR VEHICLE                                          [ ]840 TRADEMARK                                            [ ]480 CONSUMER CREDIT
             (EXCL VETERANS)          PRODUCT LIABILITY                                                                 SOCIAL SECURITY               [ ]490 CABLE/SATELLITE N
[ ]153        RECOVERY OF    [ ]360 OTHER PERSONAL
              OVERPAYMENT             INJURY            [ ]380 OTHER PERSONAL      LABOR                      [ ]861 HIA (1395f~                      [ ]850 SECURITIES/
              OF VETERAN'S   [ ]362 PERSONAL INJURY -           PROPERTY DAMAGE                               [ ]862 BLACK LUNG (923)                         COMMODITIES/
              BENEFITS                MED MALPRACTICE   [ ]385 PROPERTY DAMAGE    [ ]710 FAIR LABOR           [ ]863 DIWC/DIVNN (405(g))                      EXCHANGE
[ ]160        STOCKHOLDERS                                      PRODUCT LIABILITY          STANDARDS ACT      [ ]864 SSID TITLE XVI
              SUITS                                                               [ ]720 LABOR/MGMT           [ ]865 RSI (405(g))
[ ]190        OTHER                                     PRISONER PETITIONS                 RELATIONS                                                  [ ]890 OTHER STATUTORY
              CONTRACT                                  [ ]463 ALIEN DETAINEE     [ ]740 RAILWAY LABOR ACT                                                    ACTIONS
[ ]195        CONTRACT                                  [ ]510 MOTIONS TO         [ ] 751 FAMILY MEDICAL       FEDERAL TAX SUITS                      [ ]891 AGRICULTURAL ACTS
              PRODUCT        ACTIONS UNDER STATUTES             VACATE SENTENCE LEAVE ACT(FMLA)
              LIABILITY                                         28 USC 2255                                   [ ]870 TAXES (U.S. Plaintiff or
~ j 196   FRANCHISE          CIVIL RIGHTS               [ ]530 HABEAS CORPUS      [ ]790 OTHER LABOR                  Defendant)                      [ ]893 ENVIRONMENTAL
                                                        [ ]535 DEATH PENALTY               LITIGATION         [ ]871 IRS-THIRD PARTY                          MATTERS
                                                        [ ]540 MANDAMUS 8 OTHER [ ]791 EMPL RET INC                   26 USC 7609                     [ ]895 FREEDOM OF
                              [ ]440 OTHER CIVIL RIGHTS
                                     (Non-Prisoner)                                        SECURITY ACT (FRIBA)                                               I NFORMATION ACT
REAL PROPERTY                                                                                                                                         [ ] 896 ARBITRATION
                               [ ]441 VOTING                                          IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ]210       LAND              ( J 442 EMPLOYMENT           PRISONER CIVIL RIGHTS
             CONDEMNATION      [ ]443 HOUSING/                                        [ ]462 NATURALIZATION                                              PROCEDURE ACT/REVIEW OR
[ ]220       FORECLOSURE                ACCOMMODATIONS [ ]550 CIVIL RIGHTS                    APPLICATION                                                APPEAL OF AGENCY DECISION
[ ]230       RENT LEASE &      [ ]445 AMERICANS WITH        [ ]555 PRISON CONDITION   [ ]465 OTHER IMMIGRATION                                          [ ]950 CONSTITUTIONALITY OF
             EJECTMENT                  DISABILITIES -      [ ]560 CIVIL DETAINEE             ACTIONS
                                        EMPLOYMENT                                                                                                      STATE STATUTES
[ ]240       TORTS TO LAND                                     CONDITIONS OF CONFINEMENT
[ ]245       TORT PRODUCT       I 1 ~6 AMERICANS WITH
             LIABILITY                  DISABILITIES -OTHER
[ ]290       ALL OTHER         [ ]448 EDUCATION
             REALPROPERTY




          Check if demanded in complaint:
                                                                      DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

❑         CHECK IF THIS IS ACLASS ACTION
          U NDER F.R.C.P. 23
                                                                      AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                      IF SO, STATE:

DEMAND $                             OTHER                            JUDGE                                                      DOCKET NUMBER

Check YES only if demanded in complaint
J URY DEMAND: ❑YES X10                                                NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                      Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 8 of 60

(PLACEAN x IN ONE BOX ONL1~                                                  ORfGIN
                                                                                                                    Multidistrict         ~7 Appeal to District
■ ~ Original
❑                     ~2 Removed from          ~3 Remanded          ~ 4 Reinstated or        J' Transferred from ~6
                                                                                           ~ r                                               Judge from
                                                                                                                    Litigation
    Proceeding           State Court               from                 Reopened                (Specify District)
                                                                                                                    (Transferred)            Magistrate Judge
                                                   Appellate
                      ❑
                      ~ 8, all parties represented Court
                                                                                                                   $ Multidistrict Litigation (Direct File)
                           b. At least one party
                              is pro se.
(PLACEAN x IN ONE BOX ONL1~                                      BASIS OF JURISDICTION                                      IF DIVERSITY, INDICATE
 ❑ 1 U.S. PLAINTIFF        ❑ 2 U.S. DEFENDANT           ❑■ 3 FEDERAL QUESTION             ❑4 DIVERSITY                      CITIZENSHIP BELOW.
                                                            (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES(FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                               PTF DEF                                                  PTF DEF                                                    PTF DEF
CITIZEN OF THIS STATE          [ ]1 [ j 1          CITIZEN OR SUBJECT OF A              [ ]3[ ]3      INCORPORATED and PRINCIPAL PLACE             [ ]5 [ ]5
                                                    FOREIGN COUNTRY                                   OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [ ]2 [ ]2                 INCORPORATED or PRINCIPAL PLACE      [ ]4( ]4      FOREIGN NATION                               [ ]6 [ ]6
                                                    OF BUSINESS IN THIS STATE


PLAINTIFFS) ADDRESSES)AND COUNTY(IES)




DEFENDANTS)ADDRESSES)AND COUNTY(IES)




 DEFENDANTS)ADDRESS UNKNOWN
 REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
 THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
  hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



 Check one:     THIS ACTION SHOULD BE ASSIGNED TO:                            ❑■ WHITE PLAINS                   ❑MANHATTAN

 DATE                                                                                          ADMITTED TO PRACTICE IN THIS DISTRICT
                         SIGNATURE OF ATTORNEY OF RECORD                                       [ ] NO
                                                                                               [X] YES(DATE ADMITTED Mo. $        Yr. 211                     ~
 RECEIPT #                                                                                     Attorney Bar Code # KS6831

 Magistrate Judge is to be designated by the Clerk of the Court.

 Magistrate Judge                                                                                                is so Designated.

 Ruby J. Krajick, Clerk of Court by                               Deputy Clerk, DATED

 U NITED STATES DISTRICT COURT(NEW YORK SOUTHERN)


                                            Clear Form                       Save                       Print
Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 9 of 60




         EXHIBIT A
                                                                                          Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 10 of 60
                                                                                                                                                                 In re: Purdue Pharma L.P., et al.
                                                                                                                                                                         Master Service List
                                                                                                                                                                     Case No. 19‐23649 (RDD)



                       DESCRIPTION                                           NAME                               NOTICE NAME                               ADDRESS 1                       ADDRESS 2              CITY        STATE       ZIP      COUNTRY       PHONE            FAX                          EMAIL
                                                                                                                                                                                                                                                                                            smarkowitz@tarterkrinsky.com
                                                                                               Attn: Scott S. Markowitz, Esq., Rocco A.                                                                                                                                                     rcavaliere@ta11erkrinsky.com
Counsel to the Ad Hoc Committee of NAS Babies                 Tarter Krinsky & Drogin LLP      Cavaliere, Esq., & Michael Z. Brownstein, Esq.    1350 Broadway, 11th Floor                              New York        NY           10018                  212‐216‐8000    212‐216‐8001    mbrownsteinr@tarterkrinsky.com

Counsel to the Attorney General, State of Florida             Agentis PLLC                     Attn: Christopher B. Spuches, Esq.                55 Alhambra Plaza, Suite 800                           Coral Gables    FL           33134                  305‐722‐2002                    cbs@agentislaw.com

Top 3 Largest Secured Creditor                                Air Liquide Industrial U.S. LP   Attn: President or General Counsel                180 W. Germantown Pike                                 East Norriton   PA           19401
                                                                                                                                                                                                                                                                                            idizengoff@akingump.com
                                                                                                                                                                                                                                                                                            apreis@akingump.com
                                                                                                                                                                                                                                                                                            mhurley@akingump.com
Counsel to the Official Committee of Unsecured Creditors      Akin Gump Strauss Hauer &        Attn: Ira S. Dizengoff, Arik Preis, Mitchell P.                                                                                                                                              sbrauner@akingump.com
of Purdue Pharma L.P., et al.                                 Feld LLP                         Hurley, Sara L. Brauner, & Edan Lisovicz          One Bryant Park                                        New York        NY           10036                  212‐872‐1000    212‐872‐1002    elisovicz@akingump.com
Counsel to OptumRX, Inc.                                      Alston & Bird LLP                Attn: William Hao                                                                                        New York        NY           10016‐1387             212‐210‐9400    212‐210‐9444    william.hao@alston.com
                                                                                                                                                                                                                                                                                            will.sugden@alston.com
Counsel to OptumRX, Inc.                                      Alston & Bird LLP                Attn: William Sugden and Jacob Johnson            1201 West Peachtree Street                             Atlanta         GA           30309‐3424             404‐881‐7000    404‐881‐7777    jacob.johnson@alston.com
                                                                                                                                                                                                                                                                                            aa@andrewsthornton.com

                                                                                                                                                                                                                                                                                            shiggins@andrewsthornton.com

                                                                                               Attn: Anne Andrews, Sean T. Higgins, Robert S.    4701 Von Karman Ave, Suite                                                                                                                 rsiko@andrewsthornton.com
Counsel to Ryan Hampton                                       Andrews & Thornton               Siko                                              300                                                    Newport Beach   CA           92660                  949‐748‐1000    949‐315‐3540
                                                              Attorney General for the State   Attn: Jennifer L. Vandermeuse ‐ Assistant         17 West Main Street, P.O.
State Attorney General                                        of Wisconsin                     Attorney General                                  Box 7857                                               Madison         WI           53707                  608‐266‐7741                    vandermeusejl@doj.state.wi.us

Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System, Inc.,
And Class of approximately 384 hospitals on Exhibit A      Barrett Law Group, P.A.             Attn: John W. Barrett, Esq.                       P.O. Box 927                     404 Court Square      Lexington       MS           39095                  662‐834‐2488                    DonBarrettPA@gmail.com
                                                                                                                                                                                                                                                                                            jalberto@bayardlaw.com
Counsel to the Official Committee of Unsecured Creditors                                       Attn: Justin R. Alberto, Erin R. Fay, & Daniel N. 600 North King Street, Suite                                                                                                               efay@bayardlaw.com
of Purdue Pharma L.P., et al.                                 Bayard, P.A.                     Brogan                                            400                                                    Wilmington      DE           19801                  302‐655‐5000    302‐658‐6395    dbrogan@bayardlaw.com

Counsel to United Parcel Service, Inc.                        Bialson, Bergen & Schwab         Attn: Lawrence M. Schwab and Kenneth T. Law 633 Menlo Ave, Suite 100                                     Menlo Park      CA           94025                  650‐857‐9500    650‐494‐2738    Klaw@bbslaw.com
                                                              Blue Cross and Blue Shield       Attn: Brendan Stuhan, Assistant General
Committee of Unsecured Creditors                              Association                      Counsel                                     1310 G Street NW                                             Washington      DC           20005                  202‐942‐1069
Interested Party                                              BMC Group, Inc.                  Attn: T Feil                                3732 W. 120th Street                                         Hawthorne       CA           90250                                                  bmc@ecfAlerts.com
Counsel to Dr. Richard Sackler, Jonathan Sackler,                                                                                          1251 Avenue of the                                                                                                                               daniel.connolly@bracewell.com
David Sackler, and Beverly Sackler                            Bracewell LLP                    Attn: Daniel S. Connolly & Robert G. Burns  Americas, 49th Floor                                         New York        NY           10020‐1100             212‐938‐6100    212‐508‐6101    robert.burns@bracewell.com
Counsel to Ad Hoc Committee of Governmental and other                                                                                                                                                                                                       212‐209‐4939;   212‐938‐2883;   GCicero@brownrudnick.com
Contingent Litigation Claimants                               Brown Rudnick LLP                Attn: Gerard T. Cicero and David J. Molton        7 Times Square                                         New York        NY           10036                  212‐209‐4822    212‐938‐2822    DMolton@brownrudnick.com
Counsel to Ad Hoc Committee of Governmental and other
Contingent Litigation Claimants                               Brown Rudnick LLP                Attn: Steven D. Pohl                               One Financial Center                                  Boston          MA           02111                  617‐856‐8594    617‐289‐0433    spohl@brownrudnick.com
Counsel to Mckesson Corporation, on Behalf of itself and      Buchalter, a Professional        Attn: Jeffrey K. Garfinkle, Esq., Daniel H. Slate, 18400 Von Karman Avenue,                                                                                                                  jgarfinkle@buchalter.com
Certain Corporate Affiliates                                  Corporation                      Esq.                                               Suite 800                                             Irvine          CA           92612‐0514             949‐760‐1121    949‐720‐0182    dslate@buchalter.com
                                                                                                                                                                                  300 South Spring
Counsel to the People of the State of California              California Department of Justice Attn: Bernard A. Eskandari                        Supervising Deputy AG            Street, Suite 1702    Los Angeles     CA           90013                  213‐269‐6348    213897‐2802     bernard.eskandari@doj.ca.gov
                                                                                               Attn: Judith A. Fiorentini ‐ Supervising Deputy   600 West Broadway, Suite
Counsel for the People of the State of California             California Department of Justice Attorney General                                  1800                                                   San Diego       CA           92101                  619‐738‐9343    619‐645‐2271
                                                                                                                                                                                                                                                                                            kmaclay@capdale.com
                                                                                                                                                                                                                                                                                            jwehner@capdale.com
                                                                                               Attn: Kevin Maclay, James Wehner, Jeffrey         One Thomas Circle, NW,                                                                                                                     jliesemer@capdale.com
Counsel to the Multi‐State Governmental Entities Group        Caplin & Drysdale, Chartered     Liesemer, Todd Phillips                           Suite 1100                                             Washington      DC           20005                  202‐862‐5000    202‐429‐3301    tphillips@capdale.com
Counsel to the State of West Virginia, ex. rel. Patrick
Morrisey, Attorney General                                    Carter Ledyard & Milburn LLP Attn: Aaron R. Cahn                                   2 Wall Street                                          New York        NY           10005                  212‐732‐3200    212‐732‐3232    bankruptcy@clm.com
United States Bankruptcy Court for the Southern District of   Chambers of Honorable Robert                                                                                        300 Quarropas Street,
New York                                                      D. Drain                     Purdue Pharma L.P. ‐ Chambers Copy                    US Bankruptcy Court SDNY         Room 248              White Plains    NY           10601                  914‐467‐7250

                                                              Commonwealth of                                                                                                     Office of the AG, One
Counsel to the Commonwealth of Massachusetts                  Massachusetts                    Attn: Eric M. Gold, Assistant AG                  Chief, Health Care Division      Ashburton Place       Boston          MA           02108                  617‐727‐2200                    eric.gold@mass.gov
                                                                                                                                                 Office of AG, The Phoenix        1600 Arch Street,
Counsel to Commonwealth of Pennsylvania                       Commonwealth of Pennsylvania Attn: Carol E. Momjian ‐ Senior Deputy AG             Building                         Suite 300             Philadelphia    PA           19103                  215‐560‐2128    717‐772‐4526    cmomjian@attorneygeneral.gov

State Attorney General                                        Commonwealth of Puerto Rico Attn: Bankruptcy Department                            Apartado 9020192                                       San Juan        PR           00902‐0192             787‐721‐2900    787‐729‐2059
                                                                                                                                                 1600 Wilson Boulevard,
Counsel to the State of Arizona                               Consovoy McCarthy PLLC           Attn: J. Michael Connolly                         Suite 700                                              Arlington       VA           22201                  703‐243‐9423    571‐216‐9450    mike@consovoymccarthy.com




                                                                                                                                                                            Page 1 of 6
                                                                                        Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 11 of 60
                                                                                                                                                           In re: Purdue Pharma L.P., et al.
                                                                                                                                                                   Master Service List
                                                                                                                                                               Case No. 19‐23649 (RDD)



                       DESCRIPTION                                         NAME                               NOTICE NAME                            ADDRESS 1                      ADDRESS 2            CITY         STATE       ZIP      COUNTRY       PHONE            FAX                           EMAIL

Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System, Inc.,
And Class of approximately 384 hospitals on Exhibit A      Cuneo Gilbert & Laduca, LLP        Attn: Jonathan W. Cuneo, Esq.                  16 Court Street, Suite 1012                          Brooklyn       NY           11241                  202‐789‐3960                    jonc@cuneolaw.com

Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System, Inc.,                                                                                   4725 Wisconsin Avenue,
And Class of approximately 384 hospitals on Exhibit A      Cuneo Gilbert & Laduca, LLP    Attn: Jonathan W. Cuneo, Esq.                      NW, Suite 200                                        Washington     DC           20016                  202‐789‐3960                    jonc@cuneolaw.com
                                                           CVS Caremark Part D Services
                                                           L.L.C. and Caremarkpcs Health,
Committee of Unsecured Creditors                           L.L.C.                         Attn: Andrea Zollett, Senior Legal Counsel         2211 Sanders Road, NBT‐9                             Northbrook     IL           60062                  847‐599‐4106
                                                                                          Attn: Marshall Scott Huebner, Benjamin S.
                                                                                          Kaminetzky, Timothy Graulich, Christopher
Counsel to the Debtors and Debtors in Possession           Davis Polk & Wardwell LLP      Robertson and Eli J. Vonnegut                      450 Lexington Avenue                                 New York       NY           10017                  212‐450‐4000    212‐701‐5800    Purdue.noticing@dpw.com
                                                                                                                                                                                                                                                                                     badams@egletlaw.com
                                                                                              Attn: Robert M. Adams, Artemus W. Ham, &       400 South 7th Street, Suite                                                                                                             aham@egletlaw.com
Counsel to Counsel to Nevada Counties and Municipalities     Eglet Adams                      Erica D. Entsminger                            400                                                  Las Vegas      NV           89101                  702‐450‐5400                    eentsminger@egletlaw.com
Counsel to CVS Caremark Part D Services, L.L.C. and                                                                                          321 N. Clark Street, Suite
CaremarkPCS Health, L.L.C.                                   Foley & Lardner LLP              Attn: Geoffrey S. Goodman                      2800                                                 Chicago        IL           60654‐5313             312‐832‐4500    312‐832‐4700    ggoodman@foley.com
Counsel to CVS Caremark Part D Services, L.L.C. and
CaremarkPCS Health, L.L.C.                                   Foley & Lardner LLP              Attn: Leah M. Eisenberg, Esq.                  90 Park Avenue                                       New York       NY           10016                  212‐682‐7474    713‐276‐6727    leisenberg@foley.com
Counsel to Old Republic Insurance Company and its                                             Attn: Suj M. Pandya and Margaret M.            200 W. Madison Street,                                                                                                                  spandya@foxswibel.com
affiliated entities                                          Fox Swibel Levin & Carroll LLP   Anderson                                       Suite 3000                                           Chicago        IL           60606                  312‐224‐1200    312‐224‐1201    panderson@foxswibel.com

Counsel to Walgreen Co., Walgreen Eastern Co., Inc.
Walgreen Arizona Drug Co., for themselves and certain                                                                                      1327 W. Washington Blvd.,                                                                                                                 jfrank@fgllp.com
corporate affiliates and subsidiaries                        Frankgecker LLP                  Attn: Joseph D. Frank and Jeremy C. Kleinman Suite 5 G‐H                                            Chicago        IL           60607                  312‐276‐1400    312‐276‐0035    jkleinman@fgllp.com
                                                                                                                                                                                                                                                     202‐772‐2277;                   litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and other                                         Attn: Craig Literland, Kami Quinn, and Scott                                                                                                           202‐772‐2264;                   quinnk@gilbertlegal.com
Contingent Litigation Claimants                       Gilbert, LLP                            Gilbert                                        1100 New York Ave., NW      Suite 700                Washington     DC           20005                  202‐772‐2336                    gilberts@gilbertlegal.com
Counsel to the Arkansas Plaintiffs and the Tennessee                                                                                         One East Main Street, Suite
Plaintiffs                                            Godfrey & Kahn, S.C.                    Attn: Katherine Stadler                        500                                                  Madison        WI           53703                  608‐257‐3911    608‐257‐0609    kstadler@gklaw.com
                                                                                                                                                                                                                                                                                     mgoldstein@goodwinlaw.com
Counsel to Teva Pharmaceuticals USA, Inc.,                                                    Attn: Michael H. Goldstein, William P.                                                                                                                                                 wweintraub@goodwinlaw.com
Anda, Inc. and Teva Canada Limited                           Goodwin Procter LLP              Weintraub, & Howard S. Steel                   The New York Times Building 620 Eighth Avenue        New York       NY           10018                  212‐813‐8800    212‐355‐3333    hsteel@goodwinlaw.com
                                                             HAGENS BERMAN SOBOL                                                             55 Cambridge Parkway,
Counsel to Blue Cross Blue Shield Association                SHAPIRO LLP                      Attn: Thomas M. Sobol, Lauren G. Barnes        Suite 301                                            Cambridge      MA           02142                  617‐482‐3700    617‐482‐3003    purduebankruptcy@hbsslaw.com

Counsel to Express Scripts, Inc., Express Scripts Senior Care                                                                                736 Georgia Avenue, Suite
Holdings, Inc., and Ascent Health Services                    Husch Blackwell LLP             Attn: Caleb T. Holzaepfel                      300                                                  Chattanooga    TN           37402                  423‐755‐2654    423‐266‐5499    Caleb.Holzaepfel@huschblackwell.com

Counsel to Express Scripts, Inc., Express Scripts Senior Care                                                                                190 Carondelet Plaza, Suite
Holdings, Inc., and Ascent Health Services                    Husch Blackwell LLP             Attn: Marshall C. Turner                       600                                                  St. Louis      MO           63105‐3433             314‐480‐1500    314‐480‐1505    marshall.turner@huschblackwell.com
Top 3 Largest Secured Creditor                                Ikon Financial Services         Attn: President or General Counsel             1738 Bass Rd                                         Macon          GA           31210‐1043

Internal Revenue Service                                     Internal Revenue Service         Centralized Insolvency Operation               2970 Market Street             Mail Stop 5 Q30 133   Philadelphia   PA           19104‐5016             800‐973‐0424    855‐235‐6787
Internal Revenue Service                                     Internal Revenue Service         Centralized Insolvency Operation               P.O. Box 7346                                        Philadelphia   PA           19101‐7346             800‐973‐0424    855‐235‐6787
Counsel to Mckesson Corporation, on Behalf of itself and
Certain Corporate Affiliates                                 Jenner & Block, LLP              Attn: Catherine L. Steege, Esq.                353 N. Clark Street                                  Chicago        IL           60654‐3456             312‐220‐9350    312‐527‐0484    CSteege@jenner.com
Counsel to Mckesson Corporation, on Behalf of itself and
Certain Corporate Affiliates                                 Jenner & Block, LLP              Attn: Richard Levin, Esq.                      919 Third Avenue                                     New York       NY           10022                  212‐819‐1600    212‐891‐1699    rlevin@jenner.com
                                                                                                                                                                                                                                                                                     mleventhal@jha.com
                                                                                                                                                                                                                                                                                     dpepe@jha.com
                                                                                              Attn: Gregory P. Joseph, Mara Leventhal,                                                                                                                                               pjerdee@jha.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David                                       Douglas J. Pepe, Peter R. Jerdee, & Christopher                                                                                                                                        cstanley@jha.com
Sackler, and Beverly Sackler                                 Joseph Hage Aaronson LLC         J. Stanley                                      485 Lexington Avenue         30th Floor            New York        NY           10017                  212‐407‐1200                    gjoseph@jha.com
                                                                                                                                                                           1874 E. Marlton Pike,
Counsel to Fredrick Hill                                     Kasen & Kasen, P.C.              Attn: Jenny R. Kasen, Esq.                     Society Hill Office Park      Suite 3               Cherry Hill     NJ           08003                  856‐424‐4144    856‐424‐7565    jkasen@kasenlaw.com
                                                                                                                                             150 N. Riverside Plaza, Suite
Counsel to the State of Arizona                       Keller Lenkner LLC              Attn: Seth A. Meyer                                    4270                                                Chicago         IL           60606                  312‐741‐5220                    sam@kellerlenkner.com
                                                      Kleinberg, Kaplan, Wolff &                                                                                                                                                                                                     mgold@kkwc.com
Counsel to State of Washington                        Cohen, P.C.                     Attn: Matthew J. Gold and Robert M. Tuchman 551 Fifth Avenue, 18th Floor                                    New York       NY           10176                  212‐986‐6000    212‐986‐8866    rtuchman@kkwc.com
Counsel to Ad Hoc Committee of Governmental and other                                                                             1177 Avenue of the                                                                                                 212‐715‐9229;   212‐715‐8229;   keckstein@kramerlevin.com
Contingent Litigation Claimants                       Kramer Levin Naftalis & Frankel Attn: Kenneth Eckstein and Rachael Ringer   Americas                                                        New York       NY           10036                  212‐715‐9506    212‐715‐8187    rringer@kramerlevin.com

Counsel to Counsel to Nevada Counties and Municipalities Loeb & Loeb LLP                      Attn: Vadim J. Rubinstein, Esq                 345 Park Avenue                                      New York       NY           10154                  212‐407‐4000    212‐407‐4990    vrubinstein@loeb.com




                                                                                                                                                                      Page 2 of 6
                                                                                    Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 12 of 60
                                                                                                                                                           In re: Purdue Pharma L.P., et al.
                                                                                                                                                                   Master Service List
                                                                                                                                                               Case No. 19‐23649 (RDD)



                       DESCRIPTION                                     NAME                            NOTICE NAME                                    ADDRESS 1                      ADDRESS 2           CITY          STATE       ZIP      COUNTRY      PHONE            FAX                          EMAIL
                                                           LTS Lohmann Therapy Systems
Committee of Unsecured Creditors                           Corporation                 Attn: Stephanie Satz, General Counsel (US)            21 Henderson Drive                                  West Caldwell    NJ           07006                  973‐276‐8925
Counsel to Old Republic Insurance Company and its                                                                                                                                                                                                                                   luskin@lsellp.com
affiliated entities                                        Luskin, Stern & Eisler LLP       Attn: Michael Luskin and Richard Stern           Eleven Times Square                                 New York         NY           10036                  212‐597‐8200   212‐974‐3205   stern@lsellp.com
                                                                                            Attn: Darlene M. Nowak, Esq., Robert M.                                          301 Grant Street,                                                                                      nowak@marcus‐shapira.com
Counsel to Giant Eagle, Inc.                               Marcus & Shapira LLP             Barnes, Esq.                                     One Oxford Centre               35th Floor          Pittsburgh       PA           15219                  412‐338‐5214   412‐391‐8758   rbarnes@marcus‐shapira.com
                                                           McElroy, Deutsch, Mulvaney &                                                      1617 John F. Kennedy Blvd.,
Counsel to Westchester Fire Insurance Company              Carpenter, LLP               Attn: Gary D. Bressler, Esquire                      Ste. 1500                                           Philadelphia     PA           19103                  215‐557‐2900   215‐557‐2990   gbressler@mdmc‐law.com
                                                           McElroy, Deutsch, Mulvaney & Attn: Michael Morano, Esquire, Nicole                                                                                                                                                       mmorano@mdmc‐law.com
Counsel to Westchester Fire Insurance Company              Carpenter, LLP               Leonard, Esquire                                     225 Liberty Street, 36th Fl.                        New York         NY           10281                  212‐483‐9490   212‐483‐9129   nleonard@mdmc‐law.com
                                                                                                                                                                                                                                                                                    guzzi@milbank.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David                                     Attn: Gerard Uzzi, Esq., Eric Stodola, Esq., &                                                                                                                                          estodola@milbank.com
Sackler, and Beverly Sackler                               Milbank LLP                      Alex Lees, Esq.                                  55 Hudson Yards                                     New York         NY           10001                  212‐530‐5000   212‐530‐5219   alees@milbank.com
                                                           Missouri Department of                                                            301 W. High Street, Room
Counsel to The Missouri Department of Revenue              Revenue                          Attn: Steven A. Ginther ‐ Special Assistant AG   670                             P.O. Box 475        Jefferson City   MO           65105‐0475             573‐751‐5531   573‐751‐7232   sdnyecf@dor.mo.gov

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli
Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward
Grace, Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.                                                                                      76 South Laura Street, Suite
Schneider, and the Putative Classes                        Morgan & Morgan                  Attn: James Young                                1100                                                Jacksonville     FL           32202                  904‐361‐0012   904‐361‐4307   jyoung@forthepeople.com

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli
Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward
Grace, Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.                                                                                      201 North Franklin Street,
Schneider, and the Putative Classes                        Morgan & Morgan              Attn: Juan R. Martin                                 7th Floor                                           Tampa            FL           33602                  813‐393‐5463   813‐393‐5489   juanmartinez@forthepeople.com
                                                           National Association of
State Attorney General                                     Attorneys General            Attn: Karen Cordry                                   1850 M St., NW 12th Floor                           Washington       DC           20036                  202‐326‐6025   202‐331‐1427   kcordry@naag.org
Counsel to New York State Department of Financial          New York State Department of
Services                                                   Financial Services           Attn: Nicolas G. Keller ‐ Assistant Counsel          One State Street                                    New York         NY           10004                  212‐480‐4668                  nicolas.keller@dfs.ny.gov

                                                           Office of the Indiana Attorney   Attn: Heather M. Crockett, Amanda K. Quick,                                 Indiana Govt. Center
Counsel to State of Indiana                                General                          Curtis T. Hill Jr.                               302 West Washington Street South, 5th Floor     Indianapolis         IN           46204‐2770             317‐233‐6254   317‐232‐7979   Heather.Crockett@atg.in.gov
                                                           Office of the New Jersey State
State Attorney General                                     Attorney General                 Attn: Lara J. Fogel, Deputy AG                   124 Halsey Street, 5th Floor P.O. Box 45029‐5029 Newark              NJ           07101                  973‐648‐2865                  lara.fogel@law.njoag.gov
                                                           Office of the New York State
Counsel to Opioids and Impact Litigation                   Attorney General                 Attn: David E. Nachman                           Executive Division              28 Liberty Street   New York         NY           10005                  212‐416‐8390                  David.Nachman@ag.ny.gov
                                                           Office of the New York State                                                      Section Chief, General
State Attorney General                                     Attorney General                 Attn: Kathryn J. Blake, Assistant AG             Recoveries Bureau               The Capitol         Albany           NY           12224‐0341             518‐776‐2232                  Kathryn.Blake@ag.ny.gov
State Attorney General, Counsel to Counsel for Opioids and Office of the New York State
Impact Litigation                                          Attorney General                 Attn: Muhammad Umair Khan                        28 Liberty Street                                   New York         NY           10005                  212‐416‐6685                  Umair.Khan@ag.ny.gov
                                                           Office of the South Carolina
Counsel to the State of South Carolina                     Attorney General                 Attn: Annemarie B. Mathews ‐ Assistant AG        P.O. Box 11549                                      Columbia         SC           29211‐1549             803‐734‐3679   803‐734‐0097   amathews@scag.gov
                                                           Office of the South Carolina
Counsel to the State of South Carolina                     Attorney General                 Attn: Jared Q. Libet ‐ Assistant Deputy AG       P.O. Box 11549                                      Columbia         SC           29211‐1549             803‐734‐5251   803‐734‐0097   jlibet@scag.gov

                                                           Office of the State of
State Attorney General                                     Connecticut Attorney General     Attn: Denise S. Mondell, Assistant AG            55 Elm Street, P.O. Box 120                         Hartford         CT           06141‐0120             860‐808‐5150   860‐808‐5385   Denise.Mondell@ct.gov
                                                           Office of the State of Idaho     Attn: Brett T. DeLange ‐ Deputy AG Chief,
State Attorney General                                     Attorney General                 Consumer Protection Division                     Office of the AG                P. O. Box 83720     Boise            ID           83720‐0010             208‐334‐2400                  brett.delange@ag.idaho.gov
                                                           Office of the State of Iowa
State Attorney General                                     Attorney General                 Attn: William R. Pearson ‐ Assistant AG          Hoover Building, 2nd Floor 1305 E. Walnut Street    Des Moines       IA           50312                  515‐242‐6773   515‐281‐6771   william.pearson@ag.iowa.gov
                                                           Office of the State of Vermont                                                    Vermont Attorney General's
State Attorney General                                     Attorney General                 Attn: Jill S. Abrams                             Office                       109 State Street       Montpelier       VT           05403                  802‐828‐1106                  Jill.abrams@vermont.gov
                                                           Office of The United States                                                                                    201 Varick Street,                                                          212‐510‐0500
Office of The United States Trustee                        Trustee                          Attn: Paul Schwartzberg                          U.S. Federal Office Building Suite 1006             New York         NY           10014                  ext. 221       212‐668‐2361   paul.schwartzberg@usdoj.gov
                                                                                                                                                                          615 W. Superior
Counsel to Ohio Attorney General                           Ohio Attorney General            Attn: Alison L. Archer, Assistant AG             Ohio AG’s Office             Avenue, 11th Floor     Cleveland        OH           44113                  216‐787‐4721   866‐416‐9729   Alison.Archer@ohioattorneygeneral.gov




                                                                                                                                                                       Page 3 of 6
                                                                               Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 13 of 60
                                                                                                                                                      In re: Purdue Pharma L.P., et al.
                                                                                                                                                              Master Service List
                                                                                                                                                          Case No. 19‐23649 (RDD)



                      DESCRIPTION                                  NAME                                   NOTICE NAME                          ADDRESS 1                    ADDRESS 2                  CITY        STATE       ZIP      COUNTRY       PHONE            FAX                         EMAIL
                                                                                                                                                                        615 W. Superior
Counsel to Ohio Attorney General                       Ohio Attorney General           Attn: Patricia D. Lazich, Assistant AG          Ohio AG’s Office                 Avenue, 11th Floor     Cleveland      OH           44113                  216‐787‐3180    866‐437‐9074   Trish.Lazich@ohioattorneygeneral.gov
                                                                                       Attn: Melanie L. Cyganowski, Esq. & Jennifer S.                                                                                                                                           mcyganowski@otterbourg.com
Counsel to the State of Texas                          Otterbourg P.C.                 Feeney                                          230 Park Avenue                                         New York       NY           10169                  212‐661‐9100    212‐682‐6104   jfeeney@otterbourg.com
                                                       Pennsylvania Office of Attorney                                                 Strawberry Square, 15th
Counsel to Commonwealth of Pennsylvania                General                         Attn: Melissa L. Van Eck ‐ Senior Deputy AG     Floor                                                   Harrisburg     PA           17120                  717‐787‐5176                   mvaneck@attorneygeneral.gov
                                                       Pension Benefit Guaranty
Committee of Unsecured Creditors                       Corporation                     Attn: Adi Berger, Director                      1200 K Street, NW                                       Washington     DC           20005                  202‐326‐4000
                                                       Pillsbury Winthrop Shaw                                                                                                                                                                                                   andrew.troop@pillsburylaw.com
Counsel to the Ad Hoc Group of Non‐Consenting States   Pittman LLP                     Attn: Andrew M. Troop and Andrew V. Alfano 31 West 52nd Street                                          New York       NY           10019                  212‐858‐1000                   andrew.alfano@pillsburylaw.com
                                                       Pillsbury Winthrop Shaw                                                                                          909 Fannin, Suite
Counsel to the Ad Hoc Group of Non‐Consenting States   Pittman LLP                     Attn: Jason S. Sharp                            2 Houston Center                 2000                   Houston        TX           77010                  713‐276‐7600                   jason.sharp@pillsburylaw.com
                                                                                                                                                                        60 East 42nd Street,                                                                                     purduepharmateam@primeclerk.com
Claims and Noticing Attorney Generalent                Prime Clerk, LLC                 Attn: Herb Baer                               One Grand Central Place           Suite 1440             New York       NY           10165                  212‐257‐5450    646‐328‐2851   serviceqa@primeclerk.com
                                                                                                                                      One Stamford Forum, 201
Debtors                                                Purdue Pharma L.P.               Attn: President or General Counsel            Tresser Boulevard                                        Stamford       CT           06901
Counsel to Blue Cross Blue Shield Association          RAWLINGS & ASSOCIATES            Attn: Mark D. Fischer                         1 Eden Parkway                                           La Grange      KY           40031                  502‐814‐2139                   mdf@rawlingsandassociates.com
Counsel to AmerisourceBergen Drug
Corporation                                            Reed Smith LLP                   Attn: Christopher A. Lynch                    599 Lexington Avenue                                     New York       NY           10022‐7650             212‐521‐5400    212‐521‐5450   clynch@reedsmith.com
Counsel to AmerisourceBergen Drug                                                                                                                                       1717 Arch Street,
Corporation                                            Reed Smith LLP                   Attn: Claudia Z. Springer                     Three Logan Square                Suite 3100             Philadelphia   PA           19103                  215‐851‐8100    215‐851‐1420   cspringer@reedsmith.com
Counsel to Consortium of Some Massachusetts            Scott+Scott Attorneys at Law                                                                                     230 Park Avenue,                                                                                         bkaswan@scott‐scott.com
Municipalities                                         LLP                              Attn: Beth Kaswan and Judith S. Scolnick      The Helmsley Building             17th Floor             New York       NY           10169                  212‐223‐6444                   jscolnick@scott‐scott.com
                                                       State of Alabama Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   P.O. Box 300152                                          Montgomery     AL           36130‐0152             334‐242‐7300    334‐242‐2433
                                                       State of Alaska Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   P.O. Box 110300                                          Juneau         AK           99811‐0300             907‐465‐2133    907‐465‐2075   attorney.general@alaska.gov
                                                       State of Arizona Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   2005 N Central Ave                                       Phoenix        AZ           85004‐2926             602‐542‐5025    602‐542‐4085   aginfo@azag.gov
                                                       State of Arkansas Attorney                                                                                                                                                                 501‐682‐2007;
State Attorney General                                 General                          Attn: Bankruptcy Department                   323 Center St.                    Suite 200              Little Rock    AR           72201‐2610             800‐482‐8982    501‐682‐8084
                                                       State of California Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   P.O. Box 944255                                       Sacramento        CA           94244‐2550             916‐445‐9555    916‐323‐5341   bankruptcy@coag.gov
                                                       State of Colorado Attorney                                                     Ralph L. Carr Colorado            1300 Broadway, 10th
State Attorney General                                 General                          Attn: Bankruptcy Department                   Judicial Center                   Floor               Denver            CO           80203                  720‐508‐6000    720‐508‐6030
                                                       State of Connecticut Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   55 Elm St.                                               Hartford       CT           06106                  860‐808‐5318    860‐808‐5387   attorney.general@po.state.ct.us
                                                       State of Delaware Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   Carvel State Office Bldg.         820 N. French St.      Wilmington     DE           19801                  302‐577‐8338    302‐577‐6630   Attorney.General@state.DE.US
                                                       State of Florida Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   The Capitol, PL 01                                       Tallahassee    FL           32399‐1050             850‐414‐3300    850‐488‐4872
                                                       State of Georgia Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   40 Capital Square, SW                                    Atlanta        GA           30334‐1300             404‐656‐3300    404‐657‐8733
                                                       State of Hawaii Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   425 Queen St.                                            Honolulu       HI           96813                  808‐586‐1500    808‐586‐1239   hawaiiag@hawaii.gov

State Attorney General                                 State of Idaho Attorney General Attn: Bankruptcy Department                    700 W. Jefferson Street           P.O. Box 83720         Boise          ID           83720‐1000             208‐334‐2400    208‐854‐8071
                                                       State of Illinois Attorney
State Attorney General                                 General                         Attn: Bankruptcy Department                    100 West Randolph Street                                 Chicago        IL           60601                  312‐814‐3000                   webmaster@atg.state.il.us
                                                       State of Indiana Attorney                                                      Indiana Government Center 302 W. Washington
State Attorney General                                 General                         Attn: Bankruptcy Department                    South                     St., 5th Floor                 Indianapolis   IN           46204                  317‐232‐6201    317‐232‐7979

State Attorney General                                 State of Iowa Attorney General   Attn: Bankruptcy Department                   1305 E. Walnut Street                                    Des Moines     IA           50319                  515‐281‐5164    515‐281‐4209
                                                       State of Kansas Attorney                                                                                                                                                                   785‐296‐2215;
State Attorney General                                 General                          Attn: Bankruptcy Department                   120 SW 10th Ave., 2nd Floor                              Topeka         KS           66612‐1597             888‐428‐8436    785‐296‐6296
                                                       State of Kentucky Attorney                                                     700 Capitol Avenue, Suite
State Attorney General                                 General                          Attn: Bankruptcy Department                   118                                                      Frankfort      KY           40601                  502‐696‐5300    502‐564‐2894
                                                       State of Louisiana Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   P.O. Box 94095                                           Baton Rouge    LA           70804‐4095             225‐326‐6000    225‐326‐6499   ConsumerInfo@ag.state.la.us
                                                       State of Maine Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   6 State House Station                                    Augusta        ME           04333                  207‐626‐8800                   consumer.mediation@maine.gov
                                                       State of Maryland Attorney
State Attorney General                                 General                          Attn: Bankruptcy Department                   200 St. Paul Place                                       Baltimore      MD           21202‐2202             410‐576‐6300                   oag@oag.state.md.us
                                                       State of Massachusetts
State Attorney General                                 Attorney General                 Attn: Bankruptcy Department                   One Ashburton Place                                      Boston         MA           02108‐1698             617‐727‐2200                   ago@state.ma.us
                                                       State of Michigan Attorney                                                     G. Mennen Williams                525 W. Ottawa St.,
State Attorney General                                 General                          Attn: Bankruptcy Department                   Building, 7th Floor               P.O. Box 30212         Lansing        MI           48909‐0212             517‐373‐1110    517‐373‐3042   miag@michigan.gov




                                                                                                                                                                  Page 4 of 6
                                                            Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 14 of 60
                                                                                                                                    In re: Purdue Pharma L.P., et al.
                                                                                                                                            Master Service List
                                                                                                                                        Case No. 19‐23649 (RDD)



                      DESCRIPTION               NAME                                   NOTICE NAME                          ADDRESS 1                        ADDRESS 2              CITY         STATE       ZIP      COUNTRY       PHONE            FAX                           EMAIL
                                    State of Minnesota Attorney                                                                                                                                                                 651‐296‐3353;
State Attorney General              General                           Attn: Bankruptcy Department                  1400 Bremer Tower                 445 Minnesota Street St. Paul          MN           55101‐2131             800‐657‐3787                   Attorney.General@ag.state.mn.us

                                    State of Mississippi Attorney                                                                                    550 High Street, Suite
State Attorney General              General                           Attn: Bankruptcy Department                  Walter Sillers Building           1200, P.O. Box 220     Jackson         MS           39201                  601‐359‐3680
                                    State of Missouri Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  Supreme Court Building            207 W. High St.       Jefferson City   MO           65102                  573‐751‐3321    573‐751‐0774   attorney.general@ago.mo.gov
                                    State of Montana Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  215 N Sanders, Third Floor        P.O. BOX 201401       Helena           MT           59620‐1401             406‐444‐2026    406‐444‐3549   contactdoj@mt.gov
                                    State of Nebraska Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  2115 State Capitol                2nd Fl, Rm 2115       Lincoln          NE           68509‐8920             402‐471‐2683    402‐471‐3297   ago.info.help@nebraska.gov
                                    State of Nevada Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  100 North Carson Street                                 Carson City      NV           89701                  775‐684‐1100    775‐684‐1108
                                    State of New Hampshire
State Attorney General              Attorney General                  Attn: Bankruptcy Department                  33 Capitol St.                                          Concord          NH           03301                  603‐271‐3658    603‐271‐2110   attorneygeneral@doj.nh.gov
                                    State of New Jersey Attorney                                                                                     25 Market Street,
State Attorney General              General                           Attn: Bankruptcy Department                  RJ Hughes Justice Complex         P.O. Box 080          Trenton          NJ           08625‐0080             609‐292‐4925    609‐292‐3508   askconsumeraffairs@lps.state.nj.us
                                    State of New Mexico Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  P.O. Drawer 1508                                        Santa Fe         NM           87504‐1508             505‐827‐6000    505‐827‐5826
                                    State of New York Attorney
State Attorney General              General                           Attn: Louis J. Testa                         Bankruptcy Litigation Unit        The Capitol           Albany           NY           12224‐0341             518‐776‐2000    866‐413‐1069   Louis.Testa@ag.ny.gov
                                    State of North Carolina
State Attorney General              Attorney General                  Attn: Jessica Sutton                         9001 Mail Service Center                              Raleigh            NC           27699‐9001             919‐716‐0998    919‐716‐6050   jsutton2@ncdoj.gov
                                    State of North Dakota Attorney                                                                                   600 E Boulevard Ave
State Attorney General              General                           Attn: Bankruptcy Department                  State Capitol                     Dept 125            Bismarck           ND           58505‐0040             701‐328‐2210    701‐328‐2226   ndag@nd.gov

State Attorney General              State of Ohio Attorney General    Attn: Bankruptcy Department                  30 E. Broad St., 14th Floor                             Columbus         OH           43215                  800‐282‐0515
                                    State of Oklahoma Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  313 NE 21st Street                                      Oklahoma City    OK           73105                  405‐521‐3921    405‐521‐6246
                                    State of Oregon Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  1162 Court Street NE                                    Salem            OR           97301                  503‐378‐4400    503‐378‐4017   consumer.hotline@doj.state.or.us
                                    State of Pennsylvania Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  Strawberry Square                 16th Floor            Harrisburg       PA           17120                  717‐787‐3391    717‐787‐3391
                                    State of Rhode Island Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  150 South Main Street                                   Providence       RI           02903                  401‐274‐4400
                                    State of South Carolina
State Attorney General              Attorney General                  Attn: Bankruptcy Department                  P.O. Box 11549                                          Columbia         SC           29211‐1549             803‐734‐3970
                                    State of South Dakota Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  1302 East Highway 14              Suite 1               Pierre           SD           57501‐8501             605‐773‐3215    605‐773‐4106   consumerhelp@state.sd.us
                                    State of Tennessee Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  P.O. Box 20207                                          Nashville        TN           37202‐0207             615‐741‐3491    615‐741‐2009   reg.boards@tn.gov

                                                                                                                   Chief, Consumer Protection
Counsel to the State of Texas       State of Texas                    Attn: Paul L. Singer, Esq.                   Division MC 009            P.O. Box 12548               Austin           TX           78711‐2548             512‐463‐2185                   paul.singer@oag.texas.gov
                                                                                                                   Bankruptcy & Collections
Counsel to the State of Texas       State of Texas                    Attn: Rachel R. Obaldo, Esq.                 Division MC 008            P.O. Box 12548               Austin           TX           78711‐2548             512‐475‐ 4551   512‐936‐1409   bk‐robaldo@oag.texas.gov

State Attorney General              State of Texas Attorney General Attn: Bankruptcy Department                    Capitol Station                   P.O. Box 12548        Austin           TX           78711‐2548             512‐475‐4868    512‐475‐2994   public.information@oag.state.tx.us

State Attorney General              State of Utah Attorney General    Attn: Bankruptcy Department                  P.O. Box 142320                                         Salt Lake City   UT           84114‐2320             801‐538‐9600    801‐538‐1121   uag@utah.gov
                                    State of Vermont Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  109 State St.                                           Montpelier       VT           05609‐1001             802 828‐3171    802‐304‐1014   ago.info@vermont.gov
                                    State of Virginia Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  900 East Main Street                                    Richmond         VA           23219                  804‐786‐2071    804‐225‐4378
                                    State of Washington Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  1125 Washington St. SE      P.O. Box 40100              Olympia          WA           98504‐0100             360‐753‐6200
                                    State of West Virginia Attorney   Attn: Abby Cunningham, Assistant AG for West State Capitol Bldg 1 Room E
State Attorney General              General                           Virginia                                     26                                                      Charleston       WV           25305                  304‐558‐2021    304‐558‐0140   Abby.G.Cunningham@wvago.gov
                                                                                                                                               State Capitol, Room
                                    State of Wisconsin Attorney                                                    Wisconsin Department of     114 East, P.O. Box
State Attorney General              General                           Attn: Bankruptcy Department                  Justice                     7857                        Madison          WI           53707‐7857             608‐266‐1221    608‐267‐2223
                                    State of Wyoming Attorney
State Attorney General              General                           Attn: Bankruptcy Department                  123 Capitol Building              200 W. 24th Street    Cheyenne         WY           82002                  307‐777‐7841    307‐777‐6869




                                                                                                                                               Page 5 of 6
                                                                                   Case 7:19-cv-10941-CM Document 1 Filed 11/26/19 Page 15 of 60
                                                                                                                                                         In re: Purdue Pharma L.P., et al.
                                                                                                                                                                 Master Service List
                                                                                                                                                             Case No. 19‐23649 (RDD)



                      DESCRIPTION                                      NAME                                 NOTICE NAME                            ADDRESS 1                        ADDRESS 2            CITY        STATE       ZIP      COUNTRY       PHONE            FAX                        EMAIL

Counsel to Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli
Medina, Barbara Rivers, Marketing Services of Indiana,
Inc., Glenn Golden, Gretta Golden, Michael Christy, Edward
Grace, Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders,
Jason Reynolds, MSI Corporation, Deborah Green‐Kuchta,
W. Andrew Fox, Dora Lawrence, Michael Lopez, Zachary R.                                 Attn: Nicholas F. Kajon and Constantine D.         485 Madison Avenue, 20th                                                                                                                nfk@stevenslee.com
Schneider, and the Putative Classes                        Stevens & Lee, P.C.          Pourakis                                           Floor                                                New York        NY           10022                  212‐319‐8500    212‐319‐8505   cp@stevenslee.com
                                                           Stutzman, Bromberg, Esserman
Counsel to Certain Native American Tribes, Health          & Plifka, a Professional                                                        2323 Bryan Street, Suite                                                                                                                esserman@sbep‐law.com
Organizations, Municipalities and Unions                   Corporation                  Attn: Sander L. Esserman and Peter C. D’Apice      2200                                                 Dallas          TX           75201                  214‐969‐4900    214‐969‐4999   dapice@sbep‐law.com

Counsel to Community Health Systems, Inc., Tenet
Healthcare Corporation, and Infirmary Health System, Inc.,
And Class of approximately 384 hospitals on Exhibit A      Teitelbaum Law Group, LLC       Attn: Jay Teitelbaum, Esq.                      1 Barker Avenue, 3rd Floor                           White Plains    NY           10601                  914‐437‐7670                   jteitelbaum@tblawllp.com
                                                           Tennessee Attorney General’s
State of Tennessee                                         Office                          Attn: Marvin Clements, Bankruptcy Division      P.O. Box 20207                                       Nashville       TN           37202‐0207             615‐741‐3491    615‐741‐3334   Marvin.Clements@ag.tn.gov
Counsel to Thermo Fisher Scientific                        Tucker Arensberg, P.C.          Attn: Jordan S. Blask, Esq.                     1500 One PPG Place                                   Pittsburgh      PA           15222                  412‐566‐1212    412‐594‐5619   jblask@tuckerlaw.com
Top 3 Largest Secured Creditor                             U.S. Bank Equipment Finance     Attn: President or General Counsel              1310 Madrid Street                                   Marshall        MN           56258
                                                                                                                                           950 Pennsylvania Avenue,
United States Department of Justice                          U.S. Department of Justice      Attn: Legal Department                        NW                                                   Washington      DC           20530‐0001
United States Attorney’s Office for the Southern District of                                                                               300 Quarropas Street, Room
New York                                                     United States Attorney's Office Attn: U.S. Attorney                           248                                                  White Plains    NY           10601‐4150             914‐993‐1900
                                                                                                                                                                                                                                                                                   twaldrep@waldrepllp.com
                                                                                           Attn: Thomas W. Waldrep, Jr., James C. Lanik,   101 S. Stratford Road, Suite                                                                             336‐717‐1440;                  jlyday@waldrepllp.com
Counsel to the State of North Carolina                     Waldrep LLP                     Jennifer B. Lyday                               210                                                  Winston‐Salem   NC           27104                  336‐717‐1280    336‐717‐1340   jlanik@waldrepllp.com
                                                           Washington DC Attorney
State Attorney General                                     General                         Attn: Bankruptcy Department                     441 4th Street, NW                                   Washington      DC           20001                  202‐727‐3400    202‐347‐8922

Committee of Unsecured Creditors                           West Boca Medical Center        Attn: Paige Kesman, Assistant General Counsel 21644 Florida Highway                                  Boca Raton      FL           33428                  496‐892‐2000

Counsel to the State of Alabama                            Wilk Auslander LLP              Attn: Eric J. Snyder                            1515 Broadway, 43rd Floor                            New York        NY           10036                  212‐981‐ 2300   212‐752‐6380   esnyder@wilkauslander.com




                                                                                                                                                                      Page 6 of 6
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 16
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 1 of 21


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
               Debtors.1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


              SECOND AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a)
               GRANTING MOTION FOR A PRELIMINARY INJUNCTION

         Upon the motion, dated September 18, 2019 (“Motion”), of Purdue Pharma L.P. and

certain affiliated debtors, as debtors and debtors in possession (collectively, “Debtors”), which

are plaintiffs in this adversary proceeding, for an order pursuant to section § 105(a) of title 11 of

the United States Code (“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to (i) enjoin the governmental defendants in this adversary

proceeding (“Governmental Defendants”) from the commencement or continuation of their

active judicial, administrative, or other actions or proceedings against the Debtors that were or
1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 17
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 2 of 21


could have been commenced before the commencement of the case (“Governmental Actions”),

which are identified in Exhibit A to the Complaint, as well as the commencement or continuation

of any other actions against the Debtors alleging substantially similar facts or causes of action as

those alleged in the Governmental Actions, and (ii) enjoin the Governmental Defendants and the

private defendants (“Private Defendants”) in this adversary proceeding from the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings, identified in Exhibit B to the Complaint, and the commencement or continuation of

other actions alleging substantially similar facts or causes of action as those alleged in the actions

identified in Exhibit A or Exhibit B to the Complaint, against former or current (a) owners

(including any trusts and their respective trustees and beneficiaries), (b) directors, (c) officers,

(d) employees, and (e) other similar associated entities of the Debtors that were or could have

been commenced before the commencement of the case (“Related Parties,” as identified in

Exhibit B to the Complaint,2 and the claims against them described in this paragraph, the



2
 The Related Parties identified in Exhibit B to the Complaint are: The Purdue Frederick
Company Inc.; The P.F. Laboratories Inc.; Purdue Pharma Technologies Inc.; PLP Associates
Holdings L.P.; PLP Associates Holdings Inc.; BR Holdings Associates L.P.; BR Holdings
Associates Inc.; Rosebay Medical Company L.P.; Rosebay Medical Company, Inc.; Beacon
Company; PRA Holdings Inc.; Pharmaceutical Research Associates Inc.; Purdue Holdings L.P.;
Rhodes Pharmaceuticals Inc.; Rhodes Technologies Inc.; Coventry Technologies L.P.; MNP
Consulting Limited; Richard S. Sackler; Jonathan D. Sackler; Mortimer D.A. Sackler; Kathe A.
Sackler; Ilene Sackler Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Estate of
Mortimer Sackler; Estate of Raymond Sackler; Trust for the Benefit of Members of the
Raymond Sackler Family; Raymond Sackler Trust; Beverly Sackler, Richard S. Sackler, and
Jonathan D. Sackler, as Trustees Under Trust Agreement Dated November 5, 1964; Beverly
Sackler, Richard S. Sackler, and Jonathan D. Sackler, as Trustees Under Trust Agreement Dated
November 5, 1974; Paulo Costa; Cecil Pickett; Ralph Snyderman; Judith Lewent; Craig Landau;
Mark Timney; Stuart D. Baker; Frank Peter Boer; John Stewart; Russell Gasdia; Marv Kelly;
Shelli Liston; Heather Weaver; Doug Powers; Lori Fuller; Rodney Davis; Brandon Worley;
Donald Leathers; Wendy Kay; Michael Madden; LeAvis Sullivan; Jeffrey Ward; Beth Taylor;
Leigh Varnadore; Paul Kitchin; Mark Waldrop; Mark Radcliffe; Mark Ross; Patty Carnes; Carol
Debord; Jeff Waugh; Shane Cook; James David Haddox; Aida Maxsam; Tessa Rios; Amy K.
Thompson; Joe Coggins; Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa


                                                   2
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 18
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 3 of 21


“Related-Party Claims”); and the Court having jurisdiction to decide the Motion and the relief

requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b); and there being due and sufficient

notice of the Motion; and the Court having reviewed the Complaint, the Motion, the Debtors’

brief in support of the Motion, the declarations in support of the Motion, and other evidence and

argument submitted by the Debtors in support thereof; all pleadings filed in support of the

Motion; and all objections filed in opposition or partial opposition to the Motion, as well as all

filed letters in response to the Motion; and upon the record of and representations made at the

hearing held by the Court on the Motion’s request for entry of a preliminary injunction on

October 11, 2019 (the “October 11 Hearing”) and at the hearing held on November 6, 2019 (the

“November 6 Hearing,” together with the October 11 Hearing, the “Hearings”); and, after due

deliberation and for the reasons set forth on the record by the Court at the Hearings, good and

sufficient cause appearing having entered Orders on October 11, 2019 granting the Motion in

part and on October 18, 2019 amending such Order; and such Orders having contemplated a

procedure to amend the Orders further; and good and sufficient cause appearing to amend such

Orders as provided herein, the Court grants the Debtors’ request to amend the Orders as provided

in this Amended Order, which amends and supersedes the Court’s prior Orders. Now, therefore,

the Court finds and concludes as follows:

               (a)     The Plaintiffs in these adversary proceedings are the Debtors. The

       Defendants in this adversary proceeding are the Governmental Defendants and the

       Private Defendants, which are listed in the caption to the Complaint and in the

       “Underlying Plaintiffs” column of Exhibit A and Exhibit B to the Complaint, with such

       Exhibits being made a part of and incorporated in this Order. The Defendants in this



Weatherspoon; Chris Hargrove; Brandon Hassenfuss; Joe Read; and Andrew T. Stokes.


                                                 3
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 19
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 4 of 21


      adversary proceeding are all plaintiffs in judicial, administrative, or other actions or

      proceedings that seek to hold the Debtors and/or the Related Parties, as identified in

      Exhibit B, liable in connection with claims and/or causes of action arising out of or

      otherwise related to the Debtors’ prescription opioid business.

             (b)     The Court has jurisdiction over this matter pursuant to 28 U.S.C.

      §§ 157(a)-(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             (c)     The Debtors have demonstrated that the continuation of the active

      litigation against them and the Related Parties, identified in Exhibits A and B to the

      Complaint, respectively, would result in irreparable harm to the Debtors and their

      reorganization.

             (d)     The representatives of the Raymond Sackler family and of the Mortimer

      Sackler family (collectively, the “Sackler Families”) agreed on the record at the October

      11 Hearing to toll all applicable statutes of limitations and similar time limits on the

      commencement of Additional Actions against any member of the Sackler Families, and

      to treat as inoperative all deadlines (including deadlines for appeals) in any currently

      pending Related Party Claim against any member of the Sackler Families, for the

      duration of this preliminary injunction.

             (e)     Accordingly, this Court finds it appropriate to enter a preliminary

      injunction as provided herein pursuant to section § 105(a) of the Bankruptcy Code and

      Rule 7065 of the Bankruptcy Rules.

             (f)     The legal and factual bases set forth in the Complaint, the Motion, the

      Brief, other supporting papers, and at the Hearings establish just cause for the relief

      granted herein.




                                                 4
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 20
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 5 of 21


Based on these findings, it is hereby:

              ORDERED, that the Governmental Defendants and the Private Defendants are prohibited

and enjoined3 from (i) the commencement or continuation of their active judicial, administrative,

or other actions or proceedings against the Debtors and/or Related Parties that were or could

have been commenced before the commencement of the case under this title against the Debtors

and/or the Related Parties arising from or in any way relating to the Debtors’ prescription opioid

business, including the actions reflected in the attached Exhibit A and Exhibit B, as well as

(ii) from commencing or continuing any other actions against the Debtors or Related Parties

alleging substantially similar facts or causes of action as those alleged in actions reflected in the

attached Exhibit A and Exhibit B, in each case through and including Wednesday, April 8, 2020.

The preliminary injunction period may be extended by further order of the Court.

              ORDERED, that the Debtors in these chapter 11 cases shall be subject to the Voluntary

    Injunction annexed hereto as Appendix 1.

              ORDERED, that the Debtors need not give security in connection with this injunctive

    relief.

              ORDERED, that this Order shall be promptly filed in the Clerk’s Office and entered into

    the record.

              ORDERED, that the Debtors are authorized to take all steps necessary or appropriate to

    carry out this Order.


3
  Based upon the representations of counsel at the November 6 Hearing, the following entities are not enjoined
pursuant to this Order, but voluntarily consent fully to abide by the terms of this Order until December 19, 2019:
Arizona, the Ad Hoc Group of Non-Consenting States [Docket No. 296] and each of its members, and the Multi-
State Governmental Entities Group [Docket No. 409] and each of its members (collectively, “Potential Opt-out
Parties”). As discussed on the record at the November 6 Hearing, the Potential Opt-out Parties will promptly confer
with counsel for the Debtors with respect to a consensual agreement regarding the time subsequent to December 19,
2019 to avoid being enjoined on and after the date on a further consensual basis. For the avoidance of doubt, any
failure to appeal this Order by an Potential Opt-out Party shall not prejudice the ability of such party to appeal any
subsequent Order related to the subject matter of the Motion.


                                                          5
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 21
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 6 of 21


       ORDERED, that nothing in this Order shall prevent the Debtors from seeking a further

 extension of the requested injunction.

       ORDERED, that if, while the preliminary injunction provided for in this Order is

 effective, either (i) any inactive litigation currently pending against the Debtors or Related

 Parties becomes active, or (ii) any new action is commenced against the Debtors or Related

 Parties (in either case, an “Additional Action”), the Debtors may promptly serve the plaintiff or

 plaintiffs in such Additional Action (“Applicable Plaintiff”) with a copy of the Complaint, the

 Motion, the Debtors’ memorandum of law in support of the Motion, and this Order (the

 “Service Documents”). The Debtors shall file a notice of such service on the docket promptly

 after service. If the Applicable Plaintiff in such Additional Action does not file and serve an

 objection within seven (7) days of service of the Service Documents, the Court may determine

 whether such Additional Action should be enjoined pursuant to this Order without further

 proceedings. If the Applicable Plaintiff files and serves an objection, the Debtors shall have the

 right to file and serve a response to the objection within seven (7) days of service of the

 objection, after which the Court may determine whether such Additional Action should be

 enjoined pursuant to this Order without further proceedings, or either party may seek to

 schedule and provide notice of a hearing.

       ORDERED, that all applicable statutes of limitations and similar time limits on the

 commencement of Additional Actions, and all deadlines (including deadlines for appeals) in

 any currently pending Governmental Action or Related Party Claim (including as agreed on the

 record at the Hearing by the representatives of the Sackler Families), shall be tolled or

 otherwise inoperative for the duration of this preliminary injunction. This is without prejudice

 to any party’s rights to assert that any currently pending Governmental Action or Related Party




                                                 6
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 22
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 7 of 21


 Claim is time barred, or that commencement of any Additional Action, or any other action taken

 by a party with respect to any Governmental Action or Related Party Claim after the entry of

 this Order would have been time barred or untimely had it been commenced or taken before the

 entry of this Order.

       ORDERED, that nothing in this Order shall affect or abrogate the automatic stay as to the

 Debtors under section 362 of the Bankruptcy Code.

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, or enforcement of this Order.


Dated: White Plains, New York
       November 6, 2019

4:00 p.m.

                                      /s/ Robert D. Drain____________________
                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                 7
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 23
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 8 of 21


                                   Appendix 1

                              Voluntary Injunction




                                       8
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19      1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 24
                                                       17:21:23    of 60
                                                                 Main  Document
                                   Pg 9 of 21


                                  I.          DEFINITIONS

A.    “Bankruptcy Court” or “Court” shall mean the court presiding over the chapter 11
      proceedings In re Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

B.    “Cancer-Related Pain Care” shall mean care that provides relief from pain caused by
      active cancer or ongoing cancer treatment, as distinguished from treatment provided
      during remission.

C.     “CDC Guideline Recommendations” shall mean the 12 enumerated Recommendations
      published by the U.S. Centers for Disease Control and Prevention (CDC) for the
      prescribing of opioid pain medication for patients 18 and older in primary care settings as
      part of its 2016 Guideline for Prescribing Opioids for Chronic Pain (CDC Guidelines), as
      updated or amended by the CDC.

D.    “Company” shall mean the Debtors as defined in these chapter 11 proceedings In re
      Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

E.    “Direct Customer Data” shall mean transaction information that the Company collects
      relating to the Company’s direct customers’ orders, including direct customer’s
      wholesale orders, order history, and customer files.

F.    “Downstream Customer Data” shall mean transaction information that the Company
      collects relating to the Company’s direct customers’ sales to downstream customers,
      including chargeback data tied to the Company providing certain discounts, “867 data,”
      and IQVIA data.

G.    “End-of-Life Care” shall mean care for persons with a terminal illness or at high risk for
      dying in the near future in hospice care, hospitals, long-term care settings, or at home.

H.    “Health Care Provider” shall mean any U.S.-based physician, nurse practitioner, physician
      assistant, dentist, pharmacist, podiatrist, nurse, or other person engaged in the business of
      providing health care services and/or prescribing an Opioid Product and any medical
      facility, practice, hospital, clinic, or pharmacy engaged in providing health care services
      and/or prescribing an Opioid Product in the United States.

I.     “Including but not limited to,” when followed by a list or examples, shall mean that list or
      examples are illustrative instances only and shall not be read to be restrictive.

J.    “In-Kind Support” shall mean payment or assistance in the form of goods, commodities,
      services, or anything else of value.

K.    “Initial Covered Sackler Persons” shall mean the Estate of Beverly Sackler, David A.
      Sackler, Ilene Sackler, Jonathan D. Sackler, Kathe Sackler, Mortimer D.A. Sackler,
      Richard S. Sackler, Theresa Sackler, any trusts of which any of the foregoing are
      beneficiaries, and the trustees thereof (solely in their capacities as such), each
      Shareholder Party and each other entity or person that directly or indirectly owns equity
      in, or has voting control over, any of the Debtors, and in the event of the death of an


                                                9
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 25
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 10 of 21


      Initial Covered Sackler Person who is a natural person, other than a natural person who is
      an Initial Covered Sackler Person solely in the capacity as a trustee, the estate of such
      person.

L.     “Lobby” and “Lobbying” shall have the same meaning as such terms have under U.S.
      federal law and the law governing the person or entity being lobbied.

M.    “Opioid(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that interact
      with opioid receptors on nerve cells in the body and brain. The term “Opioids” shall not
      mean (i) methadone, buprenorphine, buprenorphine/naloxone (oral/sublingual), suboxone,
      and other substances when used exclusively to treat opioid or other substance use
      disorders, abuse, addiction, or overdose; (ii) raw materials and/or immediate precursors
      used in the manufacture or study of Opioids or Opioid Products, but only when such
      materials and/or immediate precursors are sold or marketed exclusively to DEA-licensed
      manufacturers or DEA-licensed researchers; or (iii) Opioids listed by the DEA as
      Schedule IV drugs pursuant to the federal Controlled Substances Act.

N.    “Opioid Product(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that
      interact with opioid receptors on nerve cells in the body and brain, and that are approved
      by the U.S. Food & Drug Administration (FDA) and listed by the DEA as Schedule II or
      III drugs pursuant to the federal Controlled Substances Act (including but not limited to
      codeine, fentanyl, hydrocodone, hydromorphone, meperidine, methadone, morphine,
      oxycodone, oxymorphone, tapentadol, tramadol, and buprenorphine for the treatment of
      pain). The term “Opioid Products(s)” shall not mean (i) methadone, buprenorphine,
      buprenorphine/naloxone (oral/sublingual), suboxone, and other substances to treat opioid
      or other substance use disorders, abuse, addiction, or overdose; (ii) raw materials and/or
      immediate precursors used in the manufacture or study of Opioids or Opioid Products, but
      only when such materials and/or immediate precursors are sold or marketed exclusively to
      DEA-licensed manufacturers or DEA-licensed researchers; or (iii) Opioid Products listed
      by the DEA as Schedule IV drugs pursuant to the federal Controlled Substances Act.

O.    “Promote,” “Promoting,” and “Promotion” shall mean the dissemination of information
      by the Company to a Third Party that is either likely or intended to influence prescribing
      practices of Health Care Providers in favor of prescribing greater amounts, quantities,
      doses, and/or strengths of Opioid Products.

P.    “Section” shall mean, unless the context requires otherwise, a Section of this injunction.

Q.     “Suspicious Order” shall have the same meaning as provided by the Controlled
      Substances Act, 21 U.S.C. §§ 801-904, and the regulations promulgated thereunder and
      analogous state laws and regulations

R.    “Third Party” shall mean any person or entity other than the Company or a government
      entity.

S.    “Treatment of Pain” shall mean the provision of therapeutic modalities to alleviate or
      reduce pain.



                                              10
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 26
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 11 of 21


T.    “Unbranded Information” shall mean any information regarding an Opioid or Opioid
      Product that does not identify a specific product(s).

                              II.    INJUNCTIVE RELIEF

A.    Ban on Promotion

      1.     The Company shall not Promote Opioids or Opioid Products, including by:

             a.     Employing or contracting with sales representatives or other persons to
                    Promote Opioids or Opioid Products to Health Care Providers or patients;

             b.     Using speakers, key opinion leaders, thought leaders, lecturers, and/or
                    speaking events for Promotion of Opioids or Opioid Products;

             c.     Sponsoring, or otherwise providing financial support or In-Kind Support
                    to medical education programs;

             d.     Creating, sponsoring, operating, controlling, or otherwise providing
                    financial support or In-Kind Support to any website, network and/or social
                    or other media account for the Promotion of Opioids or Opioid Products;

             e.     Creating, sponsoring, distributing, or otherwise providing financial support
                    or In-Kind Support for materials Promoting Opioids or Opioid Products,
                    including but not limited to brochures, newsletters, pamphlets, journals,
                    books, and guides;

             f.     Creating, sponsoring, or otherwise providing financial support or In-Kind
                    Support for advertisements that Promote Opioids or Opioid Products,
                    including but not limited to internet advertisements or similar content, and
                    providing hyperlinks or otherwise directing internet traffic to
                    advertisements;

             g.     Engaging in Internet search engine optimization or other techniques
                    designed to Promote Opioids or Opioid Products by improving rankings or
                    making content appear among the top results in an Internet search or
                    otherwise be more visible or more accessible to the public on the Internet;
                    and

             h.     Engaging in Internet marketing techniques that Promote Opioids or Opioid
                    Products by identifying or generating sales leads, including through pop
                    up ads or information obtained from web forms completed by prospective
                    patients or consumers.

       2.    Notwithstanding Sections II.A.1 and II.C, the Company may:

             a.     Maintain corporate websites;



                                             11
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 27
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 12 of 21


            b.    Maintain a website for any Opioid Product that contains principally the
                  following content: the FDA-approved package insert, dosage strengths,
                  dosage forms, packaging configurations, and medication guides,; a
                  statement directing patients or caregivers to speak with a licensed Health
                  Care Provider; Risk Evaluation and Mitigation Strategy (REMS)
                  materials; contact information to report an adverse event or product
                  complaint; and/or information regarding savings programs, savings cards,
                  vouchers, coupons, or rebate programs for the Company’s Opioid
                  Products.

            c.    Provide information or support the provision of information, as expressly
                  required by (i) law, (ii) settlement agreement, (iii) court order, including
                  order of the Bankruptcy Court, or (iv) any state or federal government
                  agency, including providing all information necessary in order for the
                  Company to comply with its regulatory obligations pursuant to the Federal
                  Food, Drug, and Cosmetic Act, and/or (v) provide information about legal
                  proceedings involving the Company;

            d.    Engage Health Care Providers or other Third Parties to assist the
                  Company in responding to, preparing for, and participating in, any
                  initiatives, advisory committees, working groups, action plans, boards,
                  meetings and/or hearings by any state or federal government or state or
                  federal agencies or regulators, including the Food and Drug
                  Administration.

            e.    Provide the following by mail, electronic mail, on or though the
                  Company’s corporate or product websites or through other electronic or
                  digital methods: FDA-approved package insert, medication guide,
                  approved labeling for Opioid Products, Risk Evaluation and Mitigation
                  Strategy materials, or other prescribing information or guidelines for
                  Opioid Products that are published by a state or federal government
                  agency with jurisdiction;

            f.    Provide scientific and/or medical information in response to an unsolicited
                  request by a Health Care Provider concerning Opioid Products by
                  providing truthful, balanced, non-misleading, non-promotional scientific
                  or medical information that is responsive to the specific request. Such
                  responses should be handled by medical or scientific personnel at the
                  Company who are independent from the sales or marketing departments;

            g.    Provide a response to any unsolicited question or request from a patient or
                  caregiver by (i) directing the patient or caregiver to the FDA-approved
                  labeling and reviewing the prescribing information with the patient as
                  relevant to their inquiry, and, to the extent the question cannot be answered
                  solely by reference to a specific provision of the FDA-approved labeling,
                  providing a response that is truthful, balanced, non-misleading and fully
                  consistent with the FDA-approved labeling, if applicable;


                                            12
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 28
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 13 of 21


                   (ii) recommending that the patient or caregiver speak with a licensed Health
                   Care Provider without naming any specific provider or healthcare
                   institution; (iii) directing the patient or caregiver to speak with their
                   insurance carrier regarding coverage of an Opioid Product; and/or (iv)
                   directing the patient or caregiver to information concerning savings
                   programs, vouchers, coupons, or rebate programs for the Company’s
                   Opioid Products;

            h.     Provide information to a payor, formulary committee, distributor, or other
                   similar entity with knowledge and expertise in the area of health care
                   economics concerning the cost or availability of a Company Opioid
                   Product, including the costs compared to the cost of an Opioid Product
                   manufactured or distributed by another company. Such information may
                   include information about the stocking of the Opioid Product; product
                   attributes of the Opioid Product as described in the FDA-approved
                   labeling; tier status; applicable prescribing guidelines that are consistent
                   with the FDA-approved labeling; step-edits for Opioid Products;
                   restrictions; and/or prior authorization status concerning an Opioid
                   Product;

            i.     Sponsor or provide financial support or In-Kind Support for an accredited
                   or approved continuing medical education program required by either an
                   FDA-approved Risk Evaluation and Mitigation Strategy program, other
                   federal or state law or regulation, or settlement, through an independent
                   Third Party, which shall be responsible for determining the program’s
                   content without the participation of Company;

            j.     Provide Unbranded Information in connection with managing pain in End-
                   of-Life Care and/or Cancer-Related Pain Care relating to: the use of
                   Opioids for the Treatment of Pain, as long as the Unbranded Information
                   identifies Company as the source of the information; and

            k.     Provide information about, discuss, or comment on, issues regarding
                   mechanisms for preventing opioid abuse and misuse, including (i) abuse
                   deterrent formulations and the use of blister packaging for opioid
                   medications; (ii) the prevention, education, and treatment of opioid use
                   disorders or opioid abuse, addiction, or overdose, including medication-
                   assisted treatment for opioid addiction; and/or (iii) rescue medications for
                   opioid overdose.

      3.    The Company shall not engage in the following specific Promotional activity
            relating to any products that are indicated for the treatment of Opioid-induced side
            effects. For the avoidance of doubt, nothing in this Section prohibits the
            Company’s provision or dissemination of information or activities relating to: (i)
            the treatment of opioid use disorders; (ii) the prevention, education, and treatment
            of opioid abuse, addiction, or overdose, including medication-assisted treatment
            for opioid addiction; and/or (iii) rescue medications for opioid overdose:


                                             13
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 29
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 14 of 21


            a.     Employing or contracting with sales representatives or other persons to
                   Promote products that are indicated for the treatment of Opioid-induced
                   side effects to Health Care Providers or patients;

            b.     Creating, sponsoring, or otherwise providing financial support or In-Kind
                   Support for advertisements that Promote products that are indicated for the
                   treatment of Opioid-induced side effects, including but not limited to
                   internet advertisements or similar content, and providing hyperlinks or
                   otherwise directing internet traffic to advertisements; and

            c.     Engaging in any other Promotion of products that are indicated for the
                   treatment of Opioid-induced side effects in a manner that encourages the
                   utilization of Opioids or Opioid Products or normalizes the use of Opioids
                   or Opioid Products for chronic pain.

      4.    Notwithstanding Section II.A.3 directly above, the Company may engage in other
            marketing activities for products that are indicated or used for the treatment of
            Opioid-induced side effects, so long as such activities do not Promote Opioids or
            Opioid Products. For the avoidance of doubt, nothing in Sections II.A.3 or 4 shall
            limit or otherwise restrict the ability of the Company to Promote products for
            occasional constipation or restrict the Company from Promoting (i) products
            relating to the treatment of opioid use disorders; (ii) products relating to the
            treatment of opioid abuse, addiction, or overdose, including medication-assisted
            treatment for opioid addiction; and/or (iii) rescue medications for opioid
            overdose.

      5.    Treatment of Pain

            a.     The Company shall not engage in Promotion of the Treatment of Pain in a
                   manner that encourages the use of Opioids or Opioid Products.

            b.     The Company shall not Promote the concept that pain is undertreated in a
                   manner that encourages the use of Opioids or Opioid Products.

            c.     The Company shall not knowingly use Third Parties to engage in the
                   Promotion of the Treatment of Pain or Promote the concept that pain is
                   undertreated in manners that encourage the use of Opioids or Opioid
                   Products.

      6.    To the extent that the Company engages in conduct permitted by Section II.A.2
            above, the Company shall do so in a manner that is:

            a.     Consistent with the CDC Guidelines Recommendations, as applicable; and

            b.     Truthful, not misleading, accurate, and not deceptive.




                                            14
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 30
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 15 of 21


      7.     For the avoidance of doubt, nothing in this injunction shall be construed or used to
             prohibit the Company in any way whatsoever from taking legal or factual positions
             in litigation, the bankruptcy proceedings, investigations, regulatory actions and
             initiatives, or other legal or administrative proceedings, or exercising its right to
             legally challenge the enactment of any federal, state, or local legislation, rule, or
             regulation, or in any way whatsoever prohibit or limit the Company’s right to
             make public statements or respond to media reports or inquires relating to any
             legal, administrative, regulatory, or legislative proceedings.

B.    No Financial Reward or Discipline Based on Volume of Opioid Sales

      1.     The Company shall not provide financial incentives to its sales and marketing
             employees, or take disciplinary actions against its sales and marketing employees,
             that are directly based on, or tied to, sales volume or sales quotas for Opioid
             Products, unless otherwise permitted by the Bankruptcy Court.

      2.     The Company shall not offer or pay any remuneration directly or through a Third
             Party, to or from any person in return for the prescribing, sale, use or distribution
             of Opioid Product. For the avoidance of doubt, this shall not prohibit the
             provision of rebates and/or chargebacks.

C.    Ban on Funding/Grants to Third Parties to Promote Opioids

      1.     The Company shall not provide financial support or In-Kind Support to any Third
             Party for purposes of Promoting Opioids or Opioid Products. For avoidance of
             doubt, nothing in this Section prevents the Company from directly or indirectly
             supporting Third Parties as required by any Judgment, court order, including
             order of the Bankruptcy Court, settlement, or federal or state law or regulation.

      2.     The Company shall not operate, control, create, sponsor, or provide financial
             support or In-Kind Support to any medical society or patient advocacy group for
             the purpose of Promoting Opioids or Opioid Products. For avoidance of doubt,
             nothing in this Section prevents the Company from supporting any medical
             society or patient advocacy group as required by any Judgment, court order,
             including order of the Bankruptcy Court, settlement, or federal or state law or
             regulation.

      3.     For the purposes of Promoting Opioids or Opioid Products, the Company shall
             not provide links to any Third Party website or materials or otherwise distribute
             materials created by a Third Party relating to any Opioids or Opioid Products.
             For avoidance of doubt, nothing in this Section prevents the Company from
             providing links to any Third Party website or materials or otherwise distributing
             materials created by a Third Parties that the Company supports as required by any
             Judgment, court order, including order of the Bankruptcy Court, settlement, or
             federal or state law or regulation.




                                              15
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 31
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 16 of 21


      4.     The Company shall not knowingly use a Third Party, including Health Care
             Providers, to engage in any activity that the Company itself would be prohibited
             from engaging in pursuant to the injunction.

      5.     No director, officer, or management-level employee of the Company may
             concurrently serve as a director, board member, employee, agent, or officer of any
             entity that engages in Promotion relating to Opioids, Opioid Products, the Opioid-
             related Treatment of Pain, or products indicated to treat Opioid-related side
             effects.

      6.     The Company shall not advocate for the appointment of persons to the board, or
             hiring persons to the staff, of any entity that principally engages in the Promotion
             of Opioids and Opioid Products. For avoidance of doubt, nothing in this
             paragraph shall prohibit the Company from fully and accurately responding to
             unsolicited requests or inquiries about a person’s fitness to serve as an employee
             or Board member at any such entity.

      7.     For the avoidance of doubt, nothing in Section II.C or this injunction shall be
             construed or used to prohibit the Company from providing financial or In-Kind
             Support to, or disseminating information about, Third Parties, including medical
             societies and patient advocate groups, who are principally involved in issues
             relating to (i) the treatment of opioid use disorders; (ii) the prevention, education,
             and treatment of opioid abuse, addiction, or overdose, including medication-
             assisted treatment for opioid addiction; and/or (iii) rescue medications for opioid
             overdose.

D. Lobbying Restrictions

      1.     The Company shall not directly, or by employing or controlling a Third Party,
             Lobby for the enactment of any federal, state, or local legislation or promulgation
             of any rule or regulation that:

             a.     Encourages or requires Health Care Providers to prescribe Opioids or
                    sanctions Health Care Providers for failing to prescribe Opioids or failing
                    to treat pain with Opioids;

             b.     Would have the effect of limiting access to any non-Opioid alternative
                    pain treatments; or

             c.     Pertains to the classification of any Opioid or Opioid Product as a
                    scheduled drug under the Controlled Substances Act.

      2.     The Company shall not directly, or by employing or controlling a Third Party,
             Lobby against the enactment of any federal, state or local legislation or
             promulgation of any rule or regulation that supports:




                                               16
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 32
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 17 of 21


            a.     The use of non-pharmacologic therapy and/or non-Opioid pharmacologic
                   therapy to treat chronic pain over or instead of Opioid therapy, including
                   but not limited to Third Party payment or reimbursement for such
                   therapies;

            b.     The use and/or prescription of immediate release Opioids instead of
                   extended release Opioids when Opioid therapy is initiated, including but
                   not limited to Third Party reimbursement or payment for such
                   prescriptions.

            c.     The prescribing of the lowest effective dose of an Opioid, including but
                   not limited to Third Party reimbursement or payment for such
                   prescription;

            d.     The limitation of initial prescriptions of Opioids to treat acute pain;

            e.     The prescribing and other means of distribution of naloxone to minimize
                   the risk of overdose, including but not limited to Third Party
                   reimbursement or payment for naloxone.

            f.     The use of urine testing before starting Opioid therapy and annual urine
                   testing when Opioids are prescribed, including but not limited to Third
                   Party reimbursement or payment for such testing;

            g.     Evidence-based treatment (such as using medication-assisted treatment
                   with buprenorphine or methadone in combination with behavioral
                   therapies) for Opioid Use Disorder, including but not limited to third party
                   reimbursement or payment for such treatment; or

            h.     The implementation or use of Opioid drug disposal systems that have
                   proven efficacy for the Company’s Opioid Products.

      3.    The Company shall not directly, or by employing or controlling a Third Party,
            Lobby against the enactment of any federal, state or local legislation or
            promulgation of any rule or regulation limiting the operation or use of PDMPs,
            including, but not limited to, provisions requiring Health Care Providers to review
            PDMPs when Opioid therapy is initiated and with every prescription thereafter.

      4.    Nothing in Section II.D or this Injunction, however, limits the Company from:

            a.     Challenging the enforcement of, or suing to stop the enactment of, or for
                   declaratory or injunctive relief with respect to any legislation, rules, or
                   regulations, including legislation, rules, or regulations relating to any
                   issues referred to in Section II.D.1;

            b.     Communications made by the Company in response to a statute, rule,
                   regulation, or order requiring such communication;



                                             17
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 33
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 18 of 21


             c.     Communications by a representative of the Company appearing before a
                    federal or state legislative or administrative body, committee, or
                    subcommittee as result of a mandatory order, subpoena commanding that
                    person to testify or an unsolicited request from an elected or appointed
                    official, federal or state legislative or administrative body, committee, or
                    subcommittee.

             d.     Responding to an unsolicited request for the input on the passage of
                    legislation or the promulgation of any rule or regulation.

             l.     Communications by the Company, including to elected or appointed
                    officials, federal or state legislative or administrative bodies, committees,
                    or subcommittees regarding (i) mechanisms for preventing opioid abuse
                    and misuse, including abuse deterrent formulations and the use of blister
                    packaging for opioid medications, (ii) the prevention, education, and
                    treatment of opioid use disorders or opioid abuse, addiction, or overdose,
                    including medication-assisted treatment for opioid addiction; and/or (iii)
                    rescue medications for opioid overdose.

      5.     The Company shall require all of its officers, employees and representatives
             engaged in Lobbying to certify in writing to them that they are aware of and will
             fully comply with the provisions of this injunction with respect to Lobbying.

E.    Ban on High Dose Opioids

      1.     The Company shall abide by any decision by the FDA on the pending Citizens
             Petition dated September 1, 2017 (docket number FDA-2017-P-5396) requesting
             a ban on specific high doses of prescription oral and transmucosal Opioids that,
             when taken as directed, exceed 90 morphine milligram equivalents per day.

F.    Ban on Prescription Savings Programs

      1.     The Company shall not directly, or by employing or controlling a Third Party,
             Promote savings card, vouchers, coupons, or rebate programs to Health Care
             Providers for any Opioid Product. Nothing in this provision shall prohibit the
             Company from providing savings cards, vouchers, coupons, or rebate programs,
             including electronic point-of-dispense programs: (i) in response to requests from
             Health Care Providers, patients, or other caregivers or (ii) on its website or
             product-specific websites.

      2.     The Company shall not directly or through a Third Party provide financial support
             to any Third Party to avoid the prohibited conduct in Section II.F.1 above.

G.   Self-Monitoring and Reporting of Direct and Downstream Customers.

      1.     The Company shall operate an effective monitoring and reporting system that
             shall include processes and procedures that:



                                              18
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 34
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 19 of 21


            a.     Reasonably analyze all collected Direct Customer Data to identify a
                   Suspicious Order of a Company Opioid Product by a direct customer;

            b.     Reasonably utilize available Downstream Customer Data to identify
                   whether a downstream customer poses a material risk of diversion of a
                   Company Opioid Product;

            c.     Analyze all information that the Company receives that indicates an
                   unreasonable risk of diversion activity of a Company Opioid Product or an
                   unreasonable potential for diversion activity of a Company Opioid
                   Product, by a direct customer or a downstream customer, including reports
                   by employees and customers of the Company, Health Care Providers, law
                   enforcement, state, tribal, or federal agencies, or the media; and

            d.     Unless otherwise required by law, upon a relevant state’s request, report to
                   the relevant state agency any direct customer or downstream customer in
                   each state that the Company has identified as part of the monitoring
                   required by (a)-(c), above, and any Company customer relationship in
                   each state that was terminated by the Company because of an
                   unreasonable risk of diversion or unreasonable risk for potential for
                   diversion.

      2.    Upon request, the Company shall promptly provide reasonable assistance to law
            enforcement investigations of potential diversion and/or suspicious circumstances
            involving the Company’s Opioid Products subject to, and without waiving, any
            applicable privilege objections.

      3.    If one or more of the nation’s three largest pharmaceutical distributors establishes
            a system to aggregate data concerning transactions of Opioid Products and/or
            concerning reports of Suspicious Orders of Opioid Products, and the system is
            designed to use information provided by manufacturers of Opioid Products, the
            Company shall provide information to such system to the extent reasonably
            available and feasible, subject to, and without waiving, any applicable privilege
            objections.

      4.    The Company agrees that it will refrain from acting as a distributor of Opioid
            Products by providing an Opioid Product directly to a retail pharmacy or Health
            Care Provider or otherwise engaging in activity that requires it to be registered as
            a distributor under the Controlled Substances Act unless otherwise required by
            local, state, or federal law. Nothing in this provision, however, prevents the
            Company from acting as a distributor of medications relating to (i) the treatment
            of opioid use disorders; (ii) the treatment of opioid abuse, addiction, or overdose,
            including medication-assisted treatment for opioid addiction; and (iii) rescue
            medications for opioid overdose.




                                             19
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 35
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 20 of 21


H.    Appointment and Responsibilities of Monitor.

      1.    The Company shall work expeditiously to retain a Monitor, and shall consult in
            good faith with the Official Committee of Unsecured Creditors, the Ad Hoc
            Group of Non-Consenting States, and the ad hoc committee of governmental and
            other contingent litigation claimants, as to proposed candidates for the Monitor.

      2.    The Monitor shall perform its duties according to the terms of this injunction and
            shall be vested with all rights and powers reasonably necessary to carry out such
            powers, duties, authority, and responsibilities enumerated herein.

      3.    The Monitor shall work with all diligence to confirm and oversee compliance
            with this injunction, and shall provide reports to the Company’s Board of
            Directors and the Bankruptcy Court as outlined below.

      4.    The Monitor shall:

                 a. subject to any legally recognized privilege and as necessary or to perform
                    their duties hereunder, have full and complete access to the Company’s
                    personnel, books, records, and facilities, and to any other relevant
                    information, as the Monitor may request. The Company shall develop
                    such information as the Monitor may request and shall fully, completely
                    and promptly cooperate with the Monitor. The Monitor may raise with the
                    Court any issues relating to any failure of or delay in such cooperation for
                    an expedited resolution by the Court;

            b.      serve, without bond or other security, at the cost and expense of the
                    Company, with the Monitor’s fees subject to final approval by the Court.
                    The Monitor shall have the authority to employ, upon Court approval, at
                    the cost and expense of the Debtors’ estates, such consultants,
                    accountants, attorneys, and other representatives and assistants as are
                    necessary to carry out the Monitor’s and responsibilities. The Monitor
                    shall serve throughout the term of this injunction and submission of a final
                    report;

            c.      have no obligation, responsibility or liability for the operations of the
                    Company;

            d.      file a report no less than every 90 days regarding compliance by the
                    Company with the terms of this injunction; provided that elements of any
                    such report may be filed under seal or subject to such other confidentiality
                    restrictions contained in the Protective Order. The Court may, in response
                    to such reports, provide further direction to the Monitor as it deems
                    appropriate;

            e.      sign onto the Protective Order entered by the Court in this matter, and any
                    confidentiality agreement consistent with the Protective Order as deemed
                    necessary by the parties, and each of the Monitor’s consultants,


                                              20
        Case 7:19-cv-10941-CM
19-08289-rdd                  Document
             Doc 105 Filed 11/06/19     1 Filed
                                     Entered     11/26/19
                                              11/06/19     Page 36
                                                       17:21:23    of 60
                                                                 Main  Document
                                  Pg 21 of 21


                   accountants, attorneys and other representatives and assistants shall also
                   sign onto the Protective Order entered by the Court, and any
                   confidentiality agreement consistent with the Protective Order as deemed
                   necessary by the parties; provided, however, that nothing shall restrict the
                   Monitor from providing any information to the Court and the parties
                   consistent with the terms of the Protective Order; and

            f.     promptly seek an order requiring compliance or such other remedies as
                   may be appropriate under the circumstances should the Company not
                   comply with this injunction.

      5.    Disputes Regarding Compliance

            a.     If an Attorney General should have a reasonable basis to believe the
                   Company is not in compliance with the terms of this injunction, the
                   Attorney General shall notify the Company, via the Company’s General
                   Counsel, in writing of the specific objection, including identifying the
                   provisions of this injunction that the practice appears to violate, and give
                   the Company thirty (30) days to respond to the notification and cure the
                   conduct at issue, if necessary.

            b.     The Attorney General shall provide notification to the Monitor at the same
                   time as notification is provided to the Company. To the extent that the
                   Company fails to cure the alleged conduct within the thirty (30) day
                   period, the Monitor shall have ten (10) days to determine the appropriate
                   action and response. After that ten (10) day period and unless otherwise
                   ordered by the Monitor or Bankruptcy Court, any Attorney General may
                   petition the Bankruptcy Court to enforce the terms of this injunction
                   and/or to obtain any remedy as a result of alleged non-compliance with the
                   Company.

I.    Initial Covered Sackler Persons

            c.     The Initial Covered Sackler Persons shall not actively engage in the opioid
                   business in the United States (other than by virtue of their ownership of
                   beneficial interests in the Company), and shall not take any action that
                   would interfere with the Company’s compliance with its obligations under
                   this injunction.




                                             21
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 37
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 1 of 24


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
               Debtors.1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289
               Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
               Defendants.


               THIRD AMENDED ORDER PURSUANT TO 11 U.S.C. § 105(a)
               GRANTING MOTION FOR A PRELIMINARY INJUNCTION

         Upon the motion, dated September 18, 2019 (“Motion”), of Purdue Pharma L.P. and

certain affiliated debtors, as debtors and debtors in possession (collectively, “Debtors”), which

are plaintiffs in this adversary proceeding, for an order pursuant to section § 105(a) of title 11 of

the United States Code (“Bankruptcy Code”) and Rule 7065 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to (i) enjoin the governmental defendants in this adversary

proceeding (“Governmental Defendants”) from the commencement or continuation of their

active judicial, administrative, or other actions or proceedings against the Debtors that were or
1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
(4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 38
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 2 of 24


could have been commenced before the commencement of the case (“Governmental Actions”),

which are identified in Exhibit A to the Complaint, as well as the commencement or continuation

of any other actions against the Debtors alleging substantially similar facts or causes of action as

those alleged in the Governmental Actions, and (ii) enjoin the Governmental Defendants and the

private defendants (“Private Defendants”) in this adversary proceeding from the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings, identified in Exhibit B to the Complaint, and the commencement or continuation of

other actions alleging substantially similar facts or causes of action as those alleged in the actions

identified in Exhibit A or Exhibit B to the Complaint, against former or current (a) owners

(including any trusts and their respective trustees and beneficiaries), (b) directors, (c) officers,

(d) employees, and (e) other similar associated entities of the Debtors that were or could have

been commenced before the commencement of the case (“Related Parties,” as identified in

Exhibit B to the Complaint,2 and the claims against them described in this paragraph, the



2
 The Related Parties identified in Exhibit B to the Complaint are: The Purdue Frederick
Company Inc.; The P.F. Laboratories Inc.; Purdue Pharma Technologies Inc.; PLP Associates
Holdings L.P.; PLP Associates Holdings Inc.; BR Holdings Associates L.P.; BR Holdings
Associates Inc.; Rosebay Medical Company L.P.; Rosebay Medical Company, Inc.; Beacon
Company; PRA Holdings Inc.; Pharmaceutical Research Associates Inc.; Purdue Holdings L.P.;
Rhodes Pharmaceuticals Inc.; Rhodes Technologies Inc.; Coventry Technologies L.P.; MNP
Consulting Limited; Richard S. Sackler; Jonathan D. Sackler; Mortimer D.A. Sackler; Kathe A.
Sackler; Ilene Sackler Lefcourt; Beverly Sackler; Theresa Sackler; David A. Sackler; Estate of
Mortimer Sackler; Estate of Raymond Sackler; Trust for the Benefit of Members of the
Raymond Sackler Family; Raymond Sackler Trust; Beverly Sackler, Richard S. Sackler, and
Jonathan D. Sackler, as Trustees Under Trust Agreement Dated November 5, 1964; Beverly
Sackler, Richard S. Sackler, and Jonathan D. Sackler, as Trustees Under Trust Agreement Dated
November 5, 1974; Paulo Costa; Cecil Pickett; Ralph Snyderman; Judith Lewent; Craig Landau;
Mark Timney; Stuart D. Baker; Frank Peter Boer; John Stewart; Russell Gasdia; Marv Kelly;
Shelli Liston; Heather Weaver; Doug Powers; Lori Fuller; Rodney Davis; Brandon Worley;
Donald Leathers; Wendy Kay; Michael Madden; LeAvis Sullivan; Jeffrey Ward; Beth Taylor;
Leigh Varnadore; Paul Kitchin; Mark Waldrop; Mark Radcliffe; Mark Ross; Patty Carnes; Carol
Debord; Jeff Waugh; Shane Cook; James David Haddox; Aida Maxsam; Tessa Rios; Amy K.
Thompson; Joe Coggins; Lyndsie Fowler; Mitchell “Chip” Fisher; Rebecca Sterling; Vanessa


                                                   2
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 39
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 3 of 24


“Related-Party Claims”); and the Court having jurisdiction to decide the Motion and the relief

requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b); and there being due and sufficient

notice of the Motion; and the Court having reviewed the Complaint, the Motion, the Debtors’

brief in support of the Motion, the declarations in support of the Motion, and other evidence and

argument submitted by the Debtors in support thereof; all pleadings filed in support of the

Motion; and all objections filed in opposition or partial opposition to the Motion, as well as all

filed letters in response to the Motion; and upon the record of and representations made at the

hearing held by the Court on the Motion’s request for entry of a preliminary injunction on

October 11, 2019 (the “October 11 Hearing”) and at the hearing held on November 6, 2019 (the

“November 6 Hearing,” together with the October 11 Hearing, the “Hearings”); and, after due

deliberation and for the reasons set forth on the record by the Court at the Hearings, good and

sufficient cause appearing having entered Orders on October 11, 2019 granting the Motion in

part and on October 18, 2019 amending such Order; and such Orders having contemplated a

procedure to amend the Orders further; and good and sufficient cause appearing to amend such

Orders as provided herein, the Court grants the Debtors’ request to amend the Orders as provided

in this Amended Order, which amends and supersedes the Court’s prior Orders. Now, therefore,

the Court finds and concludes as follows:

               (a)     The Plaintiffs in these adversary proceedings are the Debtors. The

       Defendants in this adversary proceeding are the Governmental Defendants and the

       Private Defendants, which are listed in the caption to the Complaint and in the

       “Underlying Plaintiffs” column of Exhibit A and Exhibit B to the Complaint, with such

       Exhibits being made a part of and incorporated in this Order. The Defendants in this



Weatherspoon; Chris Hargrove; Brandon Hassenfuss; Joe Read; and Andrew T. Stokes.


                                                 3
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 40
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 4 of 24


      adversary proceeding are all plaintiffs in judicial, administrative, or other actions or

      proceedings that seek to hold the Debtors and/or the Related Parties, as identified in

      Exhibit B, liable in connection with claims and/or causes of action arising out of or

      otherwise related to the Debtors’ prescription opioid business.

             (b)     The Court has jurisdiction over this matter pursuant to 28 U.S.C.

      §§ 157(a)-(b) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             (c)     The Debtors have demonstrated that the continuation of the active

      litigation against them and the Related Parties, identified in Exhibits A and B to the

      Complaint, respectively, would result in irreparable harm to the Debtors and their

      reorganization.

             (d)     The representatives of the Raymond Sackler family and of the Mortimer

      Sackler family (collectively, the “Sackler Families”) agreed on the record at the October

      11 Hearing to toll all applicable statutes of limitations and similar time limits on the

      commencement of Additional Actions against any member of the Sackler Families, and

      to treat as inoperative all deadlines (including deadlines for appeals) in any currently

      pending Related Party Claim against any member of the Sackler Families, for the

      duration of this preliminary injunction.

             (e)     Accordingly, this Court finds it appropriate to enter a preliminary

      injunction as provided herein pursuant to section § 105(a) of the Bankruptcy Code and

      Rule 7065 of the Bankruptcy Rules.

             (f)     The legal and factual bases set forth in the Complaint, the Motion, the

      Brief, other supporting papers, and at the Hearings establish just cause for the relief

      granted herein.




                                                 4
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 41
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 5 of 24


               (g)     Arizona, California, Colorado, Connecticut, Delaware, the District of

       Columbia, Hawaii, Idaho, Illinois, Iowa, Maine, Maryland, Massachusetts, Minnesota,

       New Hampshire, New Jersey, New York, Nevada, North Carolina, Oregon,

       Pennsylvania, Rhode Island, Vermont, Virginia, Washington, Wisconsin, the Ad Hoc

       Group of Non-Consenting States [Docket No. 296 of Case No. 19-23649] and the Multi-

       State Governmental Entities Group and each of its members3 (as listed on the October 30,

       2019 Verified Statement pursuant to Bankruptcy Rule 2019 filed under Docket No. 409

       of Case No. 19-23649) (collectively, the “Potential Opt-Out Parties”) have each

       consented and agreed to continue to abide by the terms of the Second Amended Order

       Pursuant To 11 U.S.C. § 105(a) Granting Motion For A Preliminary Injunction [Docket

       No. 105 of Adv. Pro. No. 19-08289] (the “November 6 Order”), without the need to

       have any order entered against them.

Based on these findings, it is hereby:

       ORDERED, that the Governmental Defendants, other than those who are Potential

Opt-Out Parties, and the Private Defendants are prohibited and enjoined from (i) the

commencement or continuation of their active judicial, administrative, or other actions or

proceedings against the Debtors and/or Related Parties that were or could have been commenced

before the commencement of the case under this title against the Debtors and/or the Related


3
  Based upon the record of the November 6 Hearing, the following members of the Multi-State
Governmental Entities Group are not Potential Opt-Out Parties and are instead bound to the
terms of the November 6 Order until April 8, 2020: (1) Bryant C. Dunaway, in his official
capacity as the District Attorney General for the Thirteenth Judicial District, Tennessee;
(2) Jennings H. Jones, in his official capacity as the District Attorney General for the Sixteenth
Judicial District, Tennessee; (3) Robert J. Carter, in his official capacity as the District Attorney
General for the Seventeenth Judicial District, Tennessee; (4) Brent A. Cooper, in his official
capacity as the District Attorney General for the Twenty-Second Judicial District, Tennessee;
and (5) Lisa S. Zavogiannis, in her official capacity as the District Attorney General for the
Thirty-First Judicial District, Tennessee.


                                                  5
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 42
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 6 of 24


Parties arising from or in any way relating to the Debtors’ prescription opioid business, including

the actions reflected in the attached Exhibit A and Exhibit B, as well as (ii) from commencing or

continuing any other actions against the Debtors or Related Parties alleging substantially similar

facts or causes of action as those alleged in actions reflected in the attached Exhibit A and

Exhibit B, in each case through and including Wednesday, April 8, 2020. The preliminary

injunction period may be extended by further order of the Court.

       ORDERED, that each Potential Opt-Out Party may withdraw its consent on one of two

dates—December 19, 2019 and February 21, 2020 (the “Opt-Out Dates”)—by filing with the

Bankruptcy Court a notice (a “Withdrawal Notice”) in the form attached hereto as Appendix

II.4 Each Potential Opt-Out Party filing a Withdrawal Notice must send a copy of the same to

the Debtors’ counsel at least two business days before such filing. If any Potential Opt-Out Party

files a Withdrawal Notice on either Opt-Out Date, then, no later than three business days after

such Opt-Out Date, counsel for the Debtors shall submit to the Court for immediate entry a new

proposed order that, upon its entry, will terminate the voluntary compliance of and instead bind

each Potential Opt-Out Party that timely filed and served a Withdrawal Notice to the same terms

imposed on other parties by the November 6 Order from the applicable Opt-Out Date until April

8, 2020. For the avoidance of doubt, entry of the November 6 Order (which does not enjoin

Potential Opt-Out Parties in light of their full voluntary compliance therewith) and entry of this

order shall not impair any rights of Potential Opt-Out Parties to appeal any subsequent order

entered in connection with a Withdrawal Notice as contemplated herein.




4
 For the avoidance of doubt, pages 84:8-87:17 of the November 6, 2019 transcript continue to
control Arizona’s Brief in Reply in the United States Supreme Court proceeding docketed
as State of Arizona v. Richard Sackler et al., No. 22O151.


                                                 6
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 43
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 7 of 24


           ORDERED, that the Debtors in these chapter 11 cases shall be subject to the Voluntary

 Injunction annexed hereto as Appendix I.

           ORDERED, that the Debtors need not give security in connection with this injunctive

 relief.

           ORDERED, that this Order shall be promptly filed in the Clerk’s Office and entered into

 the record.

           ORDERED, that the Debtors are authorized to take all steps necessary or appropriate to

 carry out this Order.

           ORDERED, that nothing in this Order shall prevent the Debtors from seeking a further

 extension of the requested injunction.

           ORDERED, that if, while the preliminary injunction provided for in this Order is

 effective, either (i) any inactive litigation currently pending against the Debtors or Related

 Parties becomes active, or (ii) any new action is commenced against the Debtors or Related

 Parties (in either case, an “Additional Action”), the Debtors may promptly serve the plaintiff or

 plaintiffs in such Additional Action (“Applicable Plaintiff”) with a copy of the Complaint, the

 Motion, the Debtors’ memorandum of law in support of the Motion, and this Order (the

 “Service Documents”). The Debtors shall file a notice of such service on the docket promptly

 after service. If the Applicable Plaintiff in such Additional Action does not file and serve an

 objection within seven (7) days of service of the Service Documents, the Court may determine

 whether such Additional Action should be enjoined pursuant to this Order without further

 proceedings. If the Applicable Plaintiff files and serves an objection, the Debtors shall have the

 right to file and serve a response to the objection within seven (7) days of service of the

 objection, after which the Court may determine whether such Additional Action should be




                                                   7
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 44
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 8 of 24


 enjoined pursuant to this Order without further proceedings, or either party may seek to

 schedule and provide notice of a hearing.

       ORDERED, that all applicable statutes of limitations and similar time limits on the

 commencement of Additional Actions, and all deadlines (including deadlines for appeals) in

 any currently pending Governmental Action or Related Party Claim (including as agreed on the

 record at the Hearing by the representatives of the Sackler Families), shall be tolled or

 otherwise inoperative for the duration of this preliminary injunction. This is without prejudice

 to any party’s rights to assert that any currently pending Governmental Action or Related Party

 Claim is time barred, or that commencement of any Additional Action, or any other action taken

 by a party with respect to any Governmental Action or Related Party Claim after the entry of

 this Order would have been time barred or untimely had it been commenced or taken before the

 entry of this Order.

       ORDERED, that nothing in this Order shall affect or abrogate the automatic stay as to the

 Debtors under section 362 of the Bankruptcy Code.

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, or enforcement of this Order.


Dated: November 20, 2019
       White Plains, New York
                                      /s/ Robert D. Drain_____________________
                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                 8
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19      1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 45
                                                       15:45:35    of 60
                                                                Main  Document
                                   Pg 9 of 24


                                  Appendix I

                              Voluntary Injunction




                                       9
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 46
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 10 of 24


                                  I.          DEFINITIONS

A.    “Bankruptcy Court” or “Court” shall mean the court presiding over the chapter 11
      proceedings In re Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

B.    “Cancer-Related Pain Care” shall mean care that provides relief from pain caused by
      active cancer or ongoing cancer treatment, as distinguished from treatment provided
      during remission.

C.     “CDC Guideline Recommendations” shall mean the 12 enumerated Recommendations
      published by the U.S. Centers for Disease Control and Prevention (CDC) for the
      prescribing of opioid pain medication for patients 18 and older in primary care settings as
      part of its 2016 Guideline for Prescribing Opioids for Chronic Pain (CDC Guidelines), as
      updated or amended by the CDC.

D.    “Company” shall mean the Debtors as defined in these chapter 11 proceedings In re
      Purdue Pharma L.P. et al., Case No. 19-23649-RDD (S.D.N.Y.).

E.    “Direct Customer Data” shall mean transaction information that the Company collects
      relating to the Company’s direct customers’ orders, including direct customer’s
      wholesale orders, order history, and customer files.

F.    “Downstream Customer Data” shall mean transaction information that the Company
      collects relating to the Company’s direct customers’ sales to downstream customers,
      including chargeback data tied to the Company providing certain discounts, “867 data,”
      and IQVIA data.

G.    “End-of-Life Care” shall mean care for persons with a terminal illness or at high risk for
      dying in the near future in hospice care, hospitals, long-term care settings, or at home.

H.    “Health Care Provider” shall mean any U.S.-based physician, nurse practitioner, physician
      assistant, dentist, pharmacist, podiatrist, nurse, or other person engaged in the business of
      providing health care services and/or prescribing an Opioid Product and any medical
      facility, practice, hospital, clinic, or pharmacy engaged in providing health care services
      and/or prescribing an Opioid Product in the United States.

I.     “Including but not limited to,” when followed by a list or examples, shall mean that list or
      examples are illustrative instances only and shall not be read to be restrictive.

J.    “In-Kind Support” shall mean payment or assistance in the form of goods, commodities,
      services, or anything else of value.

K.    “Initial Covered Sackler Persons” shall mean the Estate of Beverly Sackler, David A.
      Sackler, Ilene Sackler, Jonathan D. Sackler, Kathe Sackler, Mortimer D.A. Sackler,
      Richard S. Sackler, Theresa Sackler, any trusts of which any of the foregoing are
      beneficiaries, and the trustees thereof (solely in their capacities as such), each
      Shareholder Party and each other entity or person that directly or indirectly owns equity
      in, or has voting control over, any of the Debtors, and in the event of the death of an


                                               10
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 47
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 11 of 24


      Initial Covered Sackler Person who is a natural person, other than a natural person who is
      an Initial Covered Sackler Person solely in the capacity as a trustee, the estate of such
      person.

L.     “Lobby” and “Lobbying” shall have the same meaning as such terms have under U.S.
      federal law and the law governing the person or entity being lobbied.

M.    “Opioid(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that interact
      with opioid receptors on nerve cells in the body and brain. The term “Opioids” shall not
      mean (i) methadone, buprenorphine, buprenorphine/naloxone (oral/sublingual), suboxone,
      and other substances when used exclusively to treat opioid or other substance use
      disorders, abuse, addiction, or overdose; (ii) raw materials and/or immediate precursors
      used in the manufacture or study of Opioids or Opioid Products, but only when such
      materials and/or immediate precursors are sold or marketed exclusively to DEA-licensed
      manufacturers or DEA-licensed researchers; or (iii) Opioids listed by the DEA as
      Schedule IV drugs pursuant to the federal Controlled Substances Act.

N.    “Opioid Product(s)” shall mean all natural, semi-synthetic, or synthetic chemicals that
      interact with opioid receptors on nerve cells in the body and brain, and that are approved
      by the U.S. Food & Drug Administration (FDA) and listed by the DEA as Schedule II or
      III drugs pursuant to the federal Controlled Substances Act (including but not limited to
      codeine, fentanyl, hydrocodone, hydromorphone, meperidine, methadone, morphine,
      oxycodone, oxymorphone, tapentadol, tramadol, and buprenorphine for the treatment of
      pain). The term “Opioid Products(s)” shall not mean (i) methadone, buprenorphine,
      buprenorphine/naloxone (oral/sublingual), suboxone, and other substances to treat opioid
      or other substance use disorders, abuse, addiction, or overdose; (ii) raw materials and/or
      immediate precursors used in the manufacture or study of Opioids or Opioid Products, but
      only when such materials and/or immediate precursors are sold or marketed exclusively to
      DEA-licensed manufacturers or DEA-licensed researchers; or (iii) Opioid Products listed
      by the DEA as Schedule IV drugs pursuant to the federal Controlled Substances Act.

O.    “Promote,” “Promoting,” and “Promotion” shall mean the dissemination of information
      by the Company to a Third Party that is either likely or intended to influence prescribing
      practices of Health Care Providers in favor of prescribing greater amounts, quantities,
      doses, and/or strengths of Opioid Products.

P.    “Section” shall mean, unless the context requires otherwise, a Section of this injunction.

Q.     “Suspicious Order” shall have the same meaning as provided by the Controlled
      Substances Act, 21 U.S.C. §§ 801-904, and the regulations promulgated thereunder and
      analogous state laws and regulations

R.    “Third Party” shall mean any person or entity other than the Company or a government
      entity.

S.    “Treatment of Pain” shall mean the provision of therapeutic modalities to alleviate or
      reduce pain.



                                              11
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 48
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 12 of 24


T.    “Unbranded Information” shall mean any information regarding an Opioid or Opioid
      Product that does not identify a specific product(s).

                              II.    INJUNCTIVE RELIEF

A.    Ban on Promotion

      1.     The Company shall not Promote Opioids or Opioid Products, including by:

             a.     Employing or contracting with sales representatives or other persons to
                    Promote Opioids or Opioid Products to Health Care Providers or patients;

             b.     Using speakers, key opinion leaders, thought leaders, lecturers, and/or
                    speaking events for Promotion of Opioids or Opioid Products;

             c.     Sponsoring, or otherwise providing financial support or In-Kind Support
                    to medical education programs;

             d.     Creating, sponsoring, operating, controlling, or otherwise providing
                    financial support or In-Kind Support to any website, network and/or social
                    or other media account for the Promotion of Opioids or Opioid Products;

             e.     Creating, sponsoring, distributing, or otherwise providing financial support
                    or In-Kind Support for materials Promoting Opioids or Opioid Products,
                    including but not limited to brochures, newsletters, pamphlets, journals,
                    books, and guides;

             f.     Creating, sponsoring, or otherwise providing financial support or In-Kind
                    Support for advertisements that Promote Opioids or Opioid Products,
                    including but not limited to internet advertisements or similar content, and
                    providing hyperlinks or otherwise directing internet traffic to
                    advertisements;

             g.     Engaging in Internet search engine optimization or other techniques
                    designed to Promote Opioids or Opioid Products by improving rankings or
                    making content appear among the top results in an Internet search or
                    otherwise be more visible or more accessible to the public on the Internet;
                    and

             h.     Engaging in Internet marketing techniques that Promote Opioids or Opioid
                    Products by identifying or generating sales leads, including through pop
                    up ads or information obtained from web forms completed by prospective
                    patients or consumers.

       2.    Notwithstanding Sections II.A.1 and II.C, the Company may:

             a.     Maintain corporate websites;



                                             12
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 49
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 13 of 24


            b.    Maintain a website for any Opioid Product that contains principally the
                  following content: the FDA-approved package insert, dosage strengths,
                  dosage forms, packaging configurations, and medication guides,; a
                  statement directing patients or caregivers to speak with a licensed Health
                  Care Provider; Risk Evaluation and Mitigation Strategy (REMS)
                  materials; contact information to report an adverse event or product
                  complaint; and/or information regarding savings programs, savings cards,
                  vouchers, coupons, or rebate programs for the Company’s Opioid
                  Products.

            c.    Provide information or support the provision of information, as expressly
                  required by (i) law, (ii) settlement agreement, (iii) court order, including
                  order of the Bankruptcy Court, or (iv) any state or federal government
                  agency, including providing all information necessary in order for the
                  Company to comply with its regulatory obligations pursuant to the Federal
                  Food, Drug, and Cosmetic Act, and/or (v) provide information about legal
                  proceedings involving the Company;

            d.    Engage Health Care Providers or other Third Parties to assist the
                  Company in responding to, preparing for, and participating in, any
                  initiatives, advisory committees, working groups, action plans, boards,
                  meetings and/or hearings by any state or federal government or state or
                  federal agencies or regulators, including the Food and Drug
                  Administration.

            e.    Provide the following by mail, electronic mail, on or though the
                  Company’s corporate or product websites or through other electronic or
                  digital methods: FDA-approved package insert, medication guide,
                  approved labeling for Opioid Products, Risk Evaluation and Mitigation
                  Strategy materials, or other prescribing information or guidelines for
                  Opioid Products that are published by a state or federal government
                  agency with jurisdiction;

            f.    Provide scientific and/or medical information in response to an unsolicited
                  request by a Health Care Provider concerning Opioid Products by
                  providing truthful, balanced, non-misleading, non-promotional scientific
                  or medical information that is responsive to the specific request. Such
                  responses should be handled by medical or scientific personnel at the
                  Company who are independent from the sales or marketing departments;

            g.    Provide a response to any unsolicited question or request from a patient or
                  caregiver by (i) directing the patient or caregiver to the FDA-approved
                  labeling and reviewing the prescribing information with the patient as
                  relevant to their inquiry, and, to the extent the question cannot be answered
                  solely by reference to a specific provision of the FDA-approved labeling,
                  providing a response that is truthful, balanced, non-misleading and fully
                  consistent with the FDA-approved labeling, if applicable;


                                            13
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 50
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 14 of 24


                   (ii) recommending that the patient or caregiver speak with a licensed Health
                   Care Provider without naming any specific provider or healthcare
                   institution; (iii) directing the patient or caregiver to speak with their
                   insurance carrier regarding coverage of an Opioid Product; and/or (iv)
                   directing the patient or caregiver to information concerning savings
                   programs, vouchers, coupons, or rebate programs for the Company’s
                   Opioid Products;

            h.     Provide information to a payor, formulary committee, distributor, or other
                   similar entity with knowledge and expertise in the area of health care
                   economics concerning the cost or availability of a Company Opioid
                   Product, including the costs compared to the cost of an Opioid Product
                   manufactured or distributed by another company. Such information may
                   include information about the stocking of the Opioid Product; product
                   attributes of the Opioid Product as described in the FDA-approved
                   labeling; tier status; applicable prescribing guidelines that are consistent
                   with the FDA-approved labeling; step-edits for Opioid Products;
                   restrictions; and/or prior authorization status concerning an Opioid
                   Product;

            i.     Sponsor or provide financial support or In-Kind Support for an accredited
                   or approved continuing medical education program required by either an
                   FDA-approved Risk Evaluation and Mitigation Strategy program, other
                   federal or state law or regulation, or settlement, through an independent
                   Third Party, which shall be responsible for determining the program’s
                   content without the participation of Company;

            j.     Provide Unbranded Information in connection with managing pain in End-
                   of-Life Care and/or Cancer-Related Pain Care relating to: the use of
                   Opioids for the Treatment of Pain, as long as the Unbranded Information
                   identifies Company as the source of the information; and

            k.     Provide information about, discuss, or comment on, issues regarding
                   mechanisms for preventing opioid abuse and misuse, including (i) abuse
                   deterrent formulations and the use of blister packaging for opioid
                   medications; (ii) the prevention, education, and treatment of opioid use
                   disorders or opioid abuse, addiction, or overdose, including medication-
                   assisted treatment for opioid addiction; and/or (iii) rescue medications for
                   opioid overdose.

      3.    The Company shall not engage in the following specific Promotional activity
            relating to any products that are indicated for the treatment of Opioid-induced side
            effects. For the avoidance of doubt, nothing in this Section prohibits the
            Company’s provision or dissemination of information or activities relating to: (i)
            the treatment of opioid use disorders; (ii) the prevention, education, and treatment
            of opioid abuse, addiction, or overdose, including medication-assisted treatment
            for opioid addiction; and/or (iii) rescue medications for opioid overdose:


                                             14
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 51
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 15 of 24


            a.     Employing or contracting with sales representatives or other persons to
                   Promote products that are indicated for the treatment of Opioid-induced
                   side effects to Health Care Providers or patients;

            b.     Creating, sponsoring, or otherwise providing financial support or In-Kind
                   Support for advertisements that Promote products that are indicated for the
                   treatment of Opioid-induced side effects, including but not limited to
                   internet advertisements or similar content, and providing hyperlinks or
                   otherwise directing internet traffic to advertisements; and

            c.     Engaging in any other Promotion of products that are indicated for the
                   treatment of Opioid-induced side effects in a manner that encourages the
                   utilization of Opioids or Opioid Products or normalizes the use of Opioids
                   or Opioid Products for chronic pain.

      4.    Notwithstanding Section II.A.3 directly above, the Company may engage in other
            marketing activities for products that are indicated or used for the treatment of
            Opioid-induced side effects, so long as such activities do not Promote Opioids or
            Opioid Products. For the avoidance of doubt, nothing in Sections II.A.3 or 4 shall
            limit or otherwise restrict the ability of the Company to Promote products for
            occasional constipation or restrict the Company from Promoting (i) products
            relating to the treatment of opioid use disorders; (ii) products relating to the
            treatment of opioid abuse, addiction, or overdose, including medication-assisted
            treatment for opioid addiction; and/or (iii) rescue medications for opioid
            overdose.

      5.    Treatment of Pain

            a.     The Company shall not engage in Promotion of the Treatment of Pain in a
                   manner that encourages the use of Opioids or Opioid Products.

            b.     The Company shall not Promote the concept that pain is undertreated in a
                   manner that encourages the use of Opioids or Opioid Products.

            c.     The Company shall not knowingly use Third Parties to engage in the
                   Promotion of the Treatment of Pain or Promote the concept that pain is
                   undertreated in manners that encourage the use of Opioids or Opioid
                   Products.

      6.    To the extent that the Company engages in conduct permitted by Section II.A.2
            above, the Company shall do so in a manner that is:

            a.     Consistent with the CDC Guidelines Recommendations, as applicable; and

            b.     Truthful, not misleading, accurate, and not deceptive.




                                            15
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 52
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 16 of 24


      7.     For the avoidance of doubt, nothing in this injunction shall be construed or used to
             prohibit the Company in any way whatsoever from taking legal or factual positions
             in litigation, the bankruptcy proceedings, investigations, regulatory actions and
             initiatives, or other legal or administrative proceedings, or exercising its right to
             legally challenge the enactment of any federal, state, or local legislation, rule, or
             regulation, or in any way whatsoever prohibit or limit the Company’s right to
             make public statements or respond to media reports or inquires relating to any
             legal, administrative, regulatory, or legislative proceedings.

B.    No Financial Reward or Discipline Based on Volume of Opioid Sales

      1.     The Company shall not provide financial incentives to its sales and marketing
             employees, or take disciplinary actions against its sales and marketing employees,
             that are directly based on, or tied to, sales volume or sales quotas for Opioid
             Products, unless otherwise permitted by the Bankruptcy Court.

      2.     The Company shall not offer or pay any remuneration directly or through a Third
             Party, to or from any person in return for the prescribing, sale, use or distribution
             of Opioid Product. For the avoidance of doubt, this shall not prohibit the
             provision of rebates and/or chargebacks.

C.    Ban on Funding/Grants to Third Parties to Promote Opioids

      1.     The Company shall not provide financial support or In-Kind Support to any Third
             Party for purposes of Promoting Opioids or Opioid Products. For avoidance of
             doubt, nothing in this Section prevents the Company from directly or indirectly
             supporting Third Parties as required by any Judgment, court order, including
             order of the Bankruptcy Court, settlement, or federal or state law or regulation.

      2.     The Company shall not operate, control, create, sponsor, or provide financial
             support or In-Kind Support to any medical society or patient advocacy group for
             the purpose of Promoting Opioids or Opioid Products. For avoidance of doubt,
             nothing in this Section prevents the Company from supporting any medical
             society or patient advocacy group as required by any Judgment, court order,
             including order of the Bankruptcy Court, settlement, or federal or state law or
             regulation.

      3.     For the purposes of Promoting Opioids or Opioid Products, the Company shall
             not provide links to any Third Party website or materials or otherwise distribute
             materials created by a Third Party relating to any Opioids or Opioid Products.
             For avoidance of doubt, nothing in this Section prevents the Company from
             providing links to any Third Party website or materials or otherwise distributing
             materials created by a Third Parties that the Company supports as required by any
             Judgment, court order, including order of the Bankruptcy Court, settlement, or
             federal or state law or regulation.




                                              16
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 53
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 17 of 24


      4.     The Company shall not knowingly use a Third Party, including Health Care
             Providers, to engage in any activity that the Company itself would be prohibited
             from engaging in pursuant to the injunction.

      5.     No director, officer, or management-level employee of the Company may
             concurrently serve as a director, board member, employee, agent, or officer of any
             entity that engages in Promotion relating to Opioids, Opioid Products, the Opioid-
             related Treatment of Pain, or products indicated to treat Opioid-related side
             effects.

      6.     The Company shall not advocate for the appointment of persons to the board, or
             hiring persons to the staff, of any entity that principally engages in the Promotion
             of Opioids and Opioid Products. For avoidance of doubt, nothing in this
             paragraph shall prohibit the Company from fully and accurately responding to
             unsolicited requests or inquiries about a person’s fitness to serve as an employee
             or Board member at any such entity.

      7.     For the avoidance of doubt, nothing in Section II.C or this injunction shall be
             construed or used to prohibit the Company from providing financial or In-Kind
             Support to, or disseminating information about, Third Parties, including medical
             societies and patient advocate groups, who are principally involved in issues
             relating to (i) the treatment of opioid use disorders; (ii) the prevention, education,
             and treatment of opioid abuse, addiction, or overdose, including medication-
             assisted treatment for opioid addiction; and/or (iii) rescue medications for opioid
             overdose.

D. Lobbying Restrictions

      1.     The Company shall not directly, or by employing or controlling a Third Party,
             Lobby for the enactment of any federal, state, or local legislation or promulgation
             of any rule or regulation that:

             a.     Encourages or requires Health Care Providers to prescribe Opioids or
                    sanctions Health Care Providers for failing to prescribe Opioids or failing
                    to treat pain with Opioids;

             b.     Would have the effect of limiting access to any non-Opioid alternative
                    pain treatments; or

             c.     Pertains to the classification of any Opioid or Opioid Product as a
                    scheduled drug under the Controlled Substances Act.

      2.     The Company shall not directly, or by employing or controlling a Third Party,
             Lobby against the enactment of any federal, state or local legislation or
             promulgation of any rule or regulation that supports:




                                               17
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 54
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 18 of 24


            a.     The use of non-pharmacologic therapy and/or non-Opioid pharmacologic
                   therapy to treat chronic pain over or instead of Opioid therapy, including
                   but not limited to Third Party payment or reimbursement for such
                   therapies;

            b.     The use and/or prescription of immediate release Opioids instead of
                   extended release Opioids when Opioid therapy is initiated, including but
                   not limited to Third Party reimbursement or payment for such
                   prescriptions.

            c.     The prescribing of the lowest effective dose of an Opioid, including but
                   not limited to Third Party reimbursement or payment for such
                   prescription;

            d.     The limitation of initial prescriptions of Opioids to treat acute pain;

            e.     The prescribing and other means of distribution of naloxone to minimize
                   the risk of overdose, including but not limited to Third Party
                   reimbursement or payment for naloxone.

            f.     The use of urine testing before starting Opioid therapy and annual urine
                   testing when Opioids are prescribed, including but not limited to Third
                   Party reimbursement or payment for such testing;

            g.     Evidence-based treatment (such as using medication-assisted treatment
                   with buprenorphine or methadone in combination with behavioral
                   therapies) for Opioid Use Disorder, including but not limited to third party
                   reimbursement or payment for such treatment; or

            h.     The implementation or use of Opioid drug disposal systems that have
                   proven efficacy for the Company’s Opioid Products.

      3.    The Company shall not directly, or by employing or controlling a Third Party,
            Lobby against the enactment of any federal, state or local legislation or
            promulgation of any rule or regulation limiting the operation or use of PDMPs,
            including, but not limited to, provisions requiring Health Care Providers to review
            PDMPs when Opioid therapy is initiated and with every prescription thereafter.

      4.    Nothing in Section II.D or this Injunction, however, limits the Company from:

            a.     Challenging the enforcement of, or suing to stop the enactment of, or for
                   declaratory or injunctive relief with respect to any legislation, rules, or
                   regulations, including legislation, rules, or regulations relating to any
                   issues referred to in Section II.D.1;

            b.     Communications made by the Company in response to a statute, rule,
                   regulation, or order requiring such communication;



                                             18
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 55
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 19 of 24


             c.     Communications by a representative of the Company appearing before a
                    federal or state legislative or administrative body, committee, or
                    subcommittee as result of a mandatory order, subpoena commanding that
                    person to testify or an unsolicited request from an elected or appointed
                    official, federal or state legislative or administrative body, committee, or
                    subcommittee.

             d.     Responding to an unsolicited request for the input on the passage of
                    legislation or the promulgation of any rule or regulation.

             l.     Communications by the Company, including to elected or appointed
                    officials, federal or state legislative or administrative bodies, committees,
                    or subcommittees regarding (i) mechanisms for preventing opioid abuse
                    and misuse, including abuse deterrent formulations and the use of blister
                    packaging for opioid medications, (ii) the prevention, education, and
                    treatment of opioid use disorders or opioid abuse, addiction, or overdose,
                    including medication-assisted treatment for opioid addiction; and/or (iii)
                    rescue medications for opioid overdose.

      5.     The Company shall require all of its officers, employees and representatives
             engaged in Lobbying to certify in writing to them that they are aware of and will
             fully comply with the provisions of this injunction with respect to Lobbying.

E.    Ban on High Dose Opioids

      1.     The Company shall abide by any decision by the FDA on the pending Citizens
             Petition dated September 1, 2017 (docket number FDA-2017-P-5396) requesting
             a ban on specific high doses of prescription oral and transmucosal Opioids that,
             when taken as directed, exceed 90 morphine milligram equivalents per day.

F.    Ban on Prescription Savings Programs

      1.     The Company shall not directly, or by employing or controlling a Third Party,
             Promote savings card, vouchers, coupons, or rebate programs to Health Care
             Providers for any Opioid Product. Nothing in this provision shall prohibit the
             Company from providing savings cards, vouchers, coupons, or rebate programs,
             including electronic point-of-dispense programs: (i) in response to requests from
             Health Care Providers, patients, or other caregivers or (ii) on its website or
             product-specific websites.

      2.     The Company shall not directly or through a Third Party provide financial support
             to any Third Party to avoid the prohibited conduct in Section II.F.1 above.

G.   Self-Monitoring and Reporting of Direct and Downstream Customers.

      1.     The Company shall operate an effective monitoring and reporting system that
             shall include processes and procedures that:



                                              19
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 56
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 20 of 24


            a.     Reasonably analyze all collected Direct Customer Data to identify a
                   Suspicious Order of a Company Opioid Product by a direct customer;

            b.     Reasonably utilize available Downstream Customer Data to identify
                   whether a downstream customer poses a material risk of diversion of a
                   Company Opioid Product;

            c.     Analyze all information that the Company receives that indicates an
                   unreasonable risk of diversion activity of a Company Opioid Product or an
                   unreasonable potential for diversion activity of a Company Opioid
                   Product, by a direct customer or a downstream customer, including reports
                   by employees and customers of the Company, Health Care Providers, law
                   enforcement, state, tribal, or federal agencies, or the media; and

            d.     Unless otherwise required by law, upon a relevant state’s request, report to
                   the relevant state agency any direct customer or downstream customer in
                   each state that the Company has identified as part of the monitoring
                   required by (a)-(c), above, and any Company customer relationship in
                   each state that was terminated by the Company because of an
                   unreasonable risk of diversion or unreasonable risk for potential for
                   diversion.

      2.    Upon request, the Company shall promptly provide reasonable assistance to law
            enforcement investigations of potential diversion and/or suspicious circumstances
            involving the Company’s Opioid Products subject to, and without waiving, any
            applicable privilege objections.

      3.    If one or more of the nation’s three largest pharmaceutical distributors establishes
            a system to aggregate data concerning transactions of Opioid Products and/or
            concerning reports of Suspicious Orders of Opioid Products, and the system is
            designed to use information provided by manufacturers of Opioid Products, the
            Company shall provide information to such system to the extent reasonably
            available and feasible, subject to, and without waiving, any applicable privilege
            objections.

      4.    The Company agrees that it will refrain from acting as a distributor of Opioid
            Products by providing an Opioid Product directly to a retail pharmacy or Health
            Care Provider or otherwise engaging in activity that requires it to be registered as
            a distributor under the Controlled Substances Act unless otherwise required by
            local, state, or federal law. Nothing in this provision, however, prevents the
            Company from acting as a distributor of medications relating to (i) the treatment
            of opioid use disorders; (ii) the treatment of opioid abuse, addiction, or overdose,
            including medication-assisted treatment for opioid addiction; and (iii) rescue
            medications for opioid overdose.




                                             20
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 57
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 21 of 24


H.    Appointment and Responsibilities of Monitor.

      1.    The Company shall work expeditiously to retain a Monitor, and shall consult in
            good faith with the Official Committee of Unsecured Creditors, the Ad Hoc
            Group of Non-Consenting States, and the ad hoc committee of governmental and
            other contingent litigation claimants, as to proposed candidates for the Monitor.

      2.    The Monitor shall perform its duties according to the terms of this injunction and
            shall be vested with all rights and powers reasonably necessary to carry out such
            powers, duties, authority, and responsibilities enumerated herein.

      3.    The Monitor shall work with all diligence to confirm and oversee compliance
            with this injunction, and shall provide reports to the Company’s Board of
            Directors and the Bankruptcy Court as outlined below.

      4.    The Monitor shall:

                 a. subject to any legally recognized privilege and as necessary or to perform
                    their duties hereunder, have full and complete access to the Company’s
                    personnel, books, records, and facilities, and to any other relevant
                    information, as the Monitor may request. The Company shall develop
                    such information as the Monitor may request and shall fully, completely
                    and promptly cooperate with the Monitor. The Monitor may raise with the
                    Court any issues relating to any failure of or delay in such cooperation for
                    an expedited resolution by the Court;

            b.      serve, without bond or other security, at the cost and expense of the
                    Company, with the Monitor’s fees subject to final approval by the Court.
                    The Monitor shall have the authority to employ, upon Court approval, at
                    the cost and expense of the Debtors’ estates, such consultants,
                    accountants, attorneys, and other representatives and assistants as are
                    necessary to carry out the Monitor’s and responsibilities. The Monitor
                    shall serve throughout the term of this injunction and submission of a final
                    report;

            c.      have no obligation, responsibility or liability for the operations of the
                    Company;

            d.      file a report no less than every 90 days regarding compliance by the
                    Company with the terms of this injunction; provided that elements of any
                    such report may be filed under seal or subject to such other confidentiality
                    restrictions contained in the Protective Order. The Court may, in response
                    to such reports, provide further direction to the Monitor as it deems
                    appropriate;

            e.      sign onto the Protective Order entered by the Court in this matter, and any
                    confidentiality agreement consistent with the Protective Order as deemed
                    necessary by the parties, and each of the Monitor’s consultants,


                                              21
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 58
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 22 of 24


                   accountants, attorneys and other representatives and assistants shall also
                   sign onto the Protective Order entered by the Court, and any
                   confidentiality agreement consistent with the Protective Order as deemed
                   necessary by the parties; provided, however, that nothing shall restrict the
                   Monitor from providing any information to the Court and the parties
                   consistent with the terms of the Protective Order; and

            f.     promptly seek an order requiring compliance or such other remedies as
                   may be appropriate under the circumstances should the Company not
                   comply with this injunction.

      5.    Disputes Regarding Compliance

            a.     If an Attorney General should have a reasonable basis to believe the
                   Company is not in compliance with the terms of this injunction, the
                   Attorney General shall notify the Company, via the Company’s General
                   Counsel, in writing of the specific objection, including identifying the
                   provisions of this injunction that the practice appears to violate, and give
                   the Company thirty (30) days to respond to the notification and cure the
                   conduct at issue, if necessary.

            b.     The Attorney General shall provide notification to the Monitor at the same
                   time as notification is provided to the Company. To the extent that the
                   Company fails to cure the alleged conduct within the thirty (30) day
                   period, the Monitor shall have ten (10) days to determine the appropriate
                   action and response. After that ten (10) day period and unless otherwise
                   ordered by the Monitor or Bankruptcy Court, any Attorney General may
                   petition the Bankruptcy Court to enforce the terms of this injunction
                   and/or to obtain any remedy as a result of alleged non-compliance with the
                   Company.

I.    Initial Covered Sackler Persons

            c.     The Initial Covered Sackler Persons shall not actively engage in the opioid
                   business in the United States (other than by virtue of their ownership of
                   beneficial interests in the Company), and shall not take any action that
                   would interfere with the Company’s compliance with its obligations under
                   this injunction.




                                             22
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 59
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 23 of 24


                                  Appendix II

                           Form of Withdrawal Notice




                                      23
        Case 7:19-cv-10941-CM
19-08289-rdd                   Document
             Doc 115 Filed 11/20/19     1 Filed
                                     Entered     11/26/19
                                              11/20/19     Page 60
                                                       15:45:35    of 60
                                                                Main  Document
                                  Pg 24 of 24


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                Chapter 11

PURDUE PHARMA L.P., et al.,                           Case No. 19-23649 (RDD)

               Debtors.5                              (Jointly Administered)



         NOTICE OF WITHDRAWAL FROM THE PRELIMINARY INJUNCTION



               By this notice of withdrawal (this “Withdrawal Notice”), [NAME OF PARTY]

hereby provides notice of its withdrawal from voluntary compliance with the terms of the Third

Amended Order Pursuant to 11 U.S.C. § 105(a) Granting Motion for a Preliminary Injunction

[Docket No. ] (the “Preliminary Injunction Order”), effective upon entry of the amended

order (the “Amended Order”) involuntarily binding [NAME OF PARTY] to the terms of such

Amended Order until and including April 8, 2020.

                                             [NAME OF PARTY]

                                             By:




5
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number
in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
(7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
(3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc. (4014).
The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.


                                               24
